Exhibit 10.6

MASTER INDENTURE

Dated as of March 10, 2006

 

--------------------------------------------------------------------------------

COMPUCREDIT

CREDIT CARD MASTER NOTE BUSINESS TRUST III

 

--------------------------------------------------------------------------------

among

COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST III,

as Issuer,

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee,

and

COMPUCREDIT CORPORATION,

as Servicer

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I            DEFINITIONS

   5

Section 1.01.

   Definitions    5

ARTICLE II            THE NOTES

   17

Section 2.01.

   Form Generally    17

Section 2.02.

   Denominations    18

Section 2.03.

   Execution, Authentication and Delivery    18

Section 2.04.

   Authenticating Agent    18

Section 2.05.

   Registration of Transfer and Exchange of Notes    19

Section 2.06.

   Mutilated, Destroyed, Lost or Stolen Notes    21

Section 2.07.

   Persons Deemed Owners    22

Section 2.08.

   Appointment of Paying Agent    22

Section 2.09.

   Cancellation    22

Section 2.10.

   New Issuances    23

Section 2.11.

   Book-Entry Notes    24

Section 2.12.

   Notices to Clearing Agency or Foreign Clearing Agency    25

Section 2.13.

   Definitive Notes    25

Section 2.14.

   Global Note    26

Section 2.15.

   Meetings of Noteholders    26

Section 2.16.

   Release of Collateral    26

ARTICLE III            REPRESENTATIONS AND COVENANTS OF ISSUER

   26

Section 3.01.

   Payment of Principal and Interest    26

Section 3.02.

   Maintenance of Office or Agency    27

Section 3.03.

   Money for Note Payments to Be Held in Trust    27

Section 3.04.

   Existence    29

Section 3.05.

   Protection of Trust    29

Section 3.06.

   Opinions as to Trust Estate    29

Section 3.07.

   Performance of Obligations; Servicing of Payment Obligations    30

Section 3.08.

   Negative Covenants    31

Section 3.09.

   Statements as to Compliance    32

Section 3.10.

   Issuer’s Name, Location, etc    32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 3.11.

   Successor Substituted    32

Section 3.12.

   No Other Business    33

Section 3.13.

   No Borrowing    33

Section 3.14.

   Guarantees, Loans, Advances and Other Liabilities    33

Section 3.15.

   Removal of Administrator    33

Section 3.16.

   Tax Treatment    33

Section 3.17.

   Notice of Events of Default    34

Section 3.18.

   Further Instruments and Acts    34

ARTICLE IV            SATISFACTION AND DISCHARGE

   34

Section 4.01.

   Satisfaction and Discharge of this Indenture    34

Section 4.02.

   Application of Trust Money    35

ARTICLE V            DEFAULTS AND REMEDIES

   36

Section 5.01.

   Early Redemption Events    36

Section 5.02.

   Events of Default    36

Section 5.03.

   Acceleration of Maturity; Rescission and Annulment    37

Section 5.04.

   Collection of Indebtedness and Suits for Enforcement by Indenture Trustee   
38

Section 5.05.

   Remedies; Priorities    40

Section 5.06.

   Optional Preservation of the Trust Estate    42

Section 5.07.

   Limitation on Suits    42

Section 5.08.

   Unconditional Rights of Noteholders to Receive Principal and Interest    43

Section 5.09.

   Restoration of Rights and Remedies    43

Section 5.10.

   Rights and Remedies Cumulative    43

Section 5.11.

   Delay or Omission Not Waiver    43

Section 5.12.

   Control By Noteholders    44

Section 5.13.

   Waiver of Past Defaults    44

Section 5.14.

   Undertaking for Costs    44

Section 5.15.

   Waiver of Stay or Extension Laws    45

Section 5.16.

   Action on Notes    45

Section 5.17.

   Sale of Receivables    45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VI            THE INDENTURE TRUSTEE

   47

Section 6.01.

   Duties of the Indenture Trustee    47

Section 6.02.

   Notice of Early Redemption Event, Reinvestment Event or Event of Default   
49

Section 6.03.

   Certain Matters Affecting the Indenture Trustee    49

Section 6.04.

   Not Responsible for Recitals or Issuance of Notes    51

Section 6.05.

   Indenture Trustee May Hold Notes    51

Section 6.06.

   Money Held in Trust    51

Section 6.07.

   Compensation, Reimbursement and Indemnification    51

Section 6.08.

   Replacement of Indenture Trustee    52

Section 6.09.

   Successor Indenture Trustee by Merger    54

Section 6.10.

   Appointment of Co-Indenture Trustee or Separate Indenture Trustee    54

Section 6.11.

   Eligibility; Disqualification    55

Section 6.12.

   Representations and Warranties of the Indenture Trustee    56

Section 6.13.

   Preferential Collection of Claims Against Issuer    56

Section 6.14.

   Tax Returns    56

Section 6.15.

   Custody of the Trust Estate    57

ARTICLE VII            NOTEHOLDERS’ LIST AND REPORTS

   57

Section 7.01.

   Issuer to Furnish Indenture Trustee Names and Addresses of Noteholders    57

Section 7.02.

   Preservation of Information; Communications to Noteholders    57

Section 7.03.

   Reports by Issuer    58

Section 7.04.

   Reports by Indenture Trustee    58

ARTICLE VIII            ALLOCATION AND APPLICATION OF COLLECTIONS

   59

Section 8.01.

   Collection of Money    59

Section 8.02.

   Collection Account and Special Funding Account    59

Section 8.03.

   Rights of Noteholders    61

Section 8.04.

   Allocation of Trust Estate to Series or Groups    62

Section 8.05.

   Release of Trust Estate    62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 8.06.

   Opinion of Counsel    63

Section 8.07.

   Distributions and Reports to Noteholders    63

ARTICLE IX            SUPPLEMENTAL INDENTURES

   63

Section 9.01.

   Supplemental Indentures Without Consent of Noteholders    63

Section 9.02.

   Supplemental Indentures with Consent of Noteholders    65

Section 9.03.

   Execution of Supplemental Indentures    66

Section 9.04.

   Effect of Supplemental Indenture    66

Section 9.05.

   Conformity with Trust Indenture Act    67

Section 9.06.

   Reference in Notes to Supplemental Indentures    67

Section 9.07.

   Indenture Supplements and Series Enhancers    67

ARTICLE X            TERMINATION

   67

Section 10.01.

   Termination of Issuer    67

Section 10.02.

   Final Distribution    67

ARTICLE XI            MISCELLANEOUS

   68

Section 11.01.

   Compliance Certificates and Opinions etc    68

Section 11.02.

   Form of Documents Delivered to Indenture Trustee    70

Section 11.03.

   Acts of Noteholders    71

Section 11.04.

   Notices, Etc. to Indenture Trustee and Issuer    72

Section 11.05.

   Notices to Noteholders; Waiver    72

Section 11.06.

   Alternate Payment and Notice Provisions    73

Section 11.07.

   Conflict with Trust Indenture Act    73

Section 11.08.

   Effect of Headings and Table of Contents    73

Section 11.09.

   Successors and Assigns    73

Section 11.10.

   Separability    73

Section 11.11.

   Benefits of Indenture    73

Section 11.12.

   Legal Holidays    73

Section 11.13.

   Governing Law    74

Section 11.14.

   Counterparts    74

Section 11.15.

   Recording of Indenture    74

Section 11.16.

   Trust Obligation    74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 11.17.

   No Petition    74

Section 11.18.

   Inspection    75

Section 11.19.

   Limitation of Liability of Owner Trustee    75

Section 11.20.

   Execution of the Transfer and Servicing Agreement by the Indenture Trustee   
75



--------------------------------------------------------------------------------

This MASTER INDENTURE, dated as of March 10, 2006, among COMPUCREDIT CREDIT CARD
MASTER NOTE BUSINESS TRUST III, a business trust organized under the laws of the
State of Nevada, COMPUCREDIT CORPORATION, a Georgia corporation, as servicer,
and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as indenture
trustee. This Indenture may be supplemented at any time and from time to time by
an Indenture Supplement in accordance with Section 2.10 hereof. If a conflict
exists between the terms and provisions of this Master Indenture and any
Indenture Supplement, the terms and provisions of the Indenture Supplement shall
be controlling with respect to the related Series.

PRELIMINARY STATEMENT

The Issuer has duly authorized the execution and delivery of this Indenture to
provide for an issue of its asset backed notes to be issued in one or more
Series (the “Notes”) as provided in this Indenture.

In connection with one or more Series of Notes issued under this Indenture, the
Issuer may enter into agreements with other entities that will provide credit
enhancement or other protection and benefits for the Holders of a Series of
Notes or a Class of such Series of Notes and the Issuer will incur obligations
under the terms of such agreement. The Issuer, through this Indenture, wishes to
provide security for such obligations to the extent and as provided in the
relevant Indenture Supplements. All covenants and agreements made by the Issuer
herein are for the benefit and security of the Noteholders and, to the extent
and as provided for in the relevant Indenture Supplements, the Series Enhancers.

The Issuer is entering into this Indenture, and the Indenture Trustee is
accepting the trusts created hereby, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged. All things necessary
have been done to make the Notes, when executed by the Issuer and authenticated
and delivered by the Indenture Trustee hereunder and duly issued by the Issuer,
the valid obligations of the Issuer, and to make this Indenture a valid
agreement of the Issuer, in accordance with their and its terms.

Simultaneously with the delivery of this Indenture the Issuer is entering into
the Transfer and Servicing Agreement with CompuCredit Funding Corp. III, a
Nevada corporation, as Transferor, the Servicer and the Indenture Trustee,
pursuant to which (a) the Transferor will convey to the Issuer all of its right,
title and interest in, to and under the Receivables and (b) the Servicer will
agree to service the Receivables and make collections thereon.

GRANTING CLAUSES

To secure the due and punctual payment by the Issuer of the principal of and
premium, if any, and interest on the Notes, amounts due to Series Enhancers
under the Series Enhancements as provided in the Indenture Supplements and all
other amounts due and payable under this Indenture or any Indenture Supplement
or under any Series Enhancement (collectively, the “Secured Obligations”) when
and as the same shall become due and payable, whether on demand for payment or
on a Payment Date, Expected Principal Payment Date or a Redemption Date, at the
Stated Maturity Date or by declaration of acceleration, call for redemption or
otherwise, according to the terms of this Indenture, the respective Indenture

 

2



--------------------------------------------------------------------------------

Supplements and the Notes or the Series Enhancements, the Issuer hereby Grants
to the Indenture Trustee, for the benefit of the Noteholders and, to the extent
and as provided for in the relevant Indenture Supplements, the Series Enhancers,
all of the Issuer’s right, title and interest, whether now owned or hereafter
acquired, in, to and under the following:

 

  (i) in the case of Receivables arising in the Initial Accounts (including
Transferred Accounts and Related Accounts related to such Initial Accounts), the
Receivables existing at the close of business on the Initial Cut-Off Date, and
thereafter created from time to time in the Initial Accounts (including
Transferred Accounts and Related Accounts related to such Initial Accounts)
until the termination of the Issuer, and in the case of Receivables arising in
Additional Accounts (including Transferred Accounts and Related Accounts related
to such Additional Accounts), the Receivables existing at the close of business
on the applicable Addition Cut-Off Date and thereafter created from time to time
until the termination of the Issuer, all Interchange allocable to the Issuer as
provided herein and in the Indenture Supplements, Recoveries and Insurance
Proceeds, and all rights to payment and amounts due or to become due with
respect to all of the foregoing;

 

  (ii) all money, instruments, investment property and other property (together
with all earnings, dividends, distributions, income, issues, and profits
relating thereto) distributed or distributable in respect of the Receivables
pursuant to the terms of the Transfer and Servicing Agreement, this Indenture
and each Indenture Supplement;

 

  (iii) the Collection Account, the Special Funding Account, the Series
Accounts, all Eligible Investments and all money, investment property,
instruments and other property from time to time on deposit in or credited to
the Collection Account, the Series Accounts and the Special Funding Account
(including any subaccounts of such account), together with all earnings,
dividends, distributions, income, issues and profits relating thereto;

 

  (iv) any property conveyed to the Issuer pursuant to any Participation
Interest Supplement;

 

  (v) all Series Enhancements;

 

  (vi) all rights, remedies, powers, privileges and claims of the Issuer under
or with respect to the Transfer and Servicing Agreement and the Receivables
Purchase Agreements (whether arising pursuant to the terms of the Transfer and
Servicing Agreement and the Receivables Purchase Agreements or otherwise
available to the Issuer at law or in equity), including, without limitation, the
rights of the Issuer to enforce the Transfer and Servicing Agreement and the
Receivables Purchase Agreements, and to give or withhold any and all consents,
requests, notices, directions, approvals, extensions or waivers under or with
respect to the Transfer and Servicing Agreement and the Receivables Purchase
Agreements to the same extent as the Issuer could but for the assignment and
security interest granted hereunder;

 

3



--------------------------------------------------------------------------------

  (vii) all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter-of-credit rights,
letters of credit, money, and oil, gas, and other minerals, consisting of,
arising from, or relating to, any of the foregoing;

 

  (viii) all present and future claims, demands, causes and choses in action in
respect of any or all of the foregoing and all payments on or under and all
proceeds of every kind and nature whatsoever in respect of any or all of the
foregoing, including all proceeds, products, rents, receipts or profits of the
conversion, voluntary or involuntary, into cash or other property, all cash and
non-cash proceeds, and other property consisting of, arising from or relating to
all or any part of any of the foregoing or any proceeds thereof; and

 

  (ix) all proceeds of the foregoing.

The property described in the preceding sentence shall constitute the “Trust
Estate”; provided, however, that the Trust Estate shall not include, and the
lien of this Indenture shall not extend to, the interest in the assets of the
Issuer represented by the Trust Certificate and the Transferor Certificates and
the amounts distributable with respect thereto.

Such Grants are made in trust to secure the Notes equally and ratably without
prejudice, priority or distinction, except as expressly provided in this
Indenture and the Indenture Supplements, between any Note and any other Notes,
and to secure the other Secured Obligations; provided, that unless and to the
extent provided for in an Indenture Supplement for any Series, the security
interest granted above in the Series Accounts and Series Enhancement for a
particular Series shall be to secure the Notes for such Series only and, to the
extent provided in the Indenture Supplement for such Series, the Series
Enhancers.

The Indenture Trustee acknowledges such Grants, accepts the trusts hereunder in
accordance with the provisions hereof and agrees to perform the duties herein
required.

LIMITED RECOURSE

The obligation of the Issuer to make payments of principal of (and premium, if
any) and interest on the Notes and to the Series Enhancers under the Series
Enhancements is limited by recourse only to the Trust Estate and only to the
extent proceeds and distributions on the Trust Estate are allocated for their
benefit under the terms of this Indenture, the Indenture Supplements and the
Series Enhancements.

 

4



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01. Definitions.

Whenever used in this Indenture, the following words and phrases shall have the
following meanings, and the definitions of such terms are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

“Accumulation Period” shall mean, with respect to any Series, or any Class
within a Series, a period following the Revolving Period or, as defined with
respect to such Series or Class in the related Indenture Supplement, a
Redemption Period, during which Collections of Principal Receivables are
accumulated in an account for the benefit of the Noteholders of such Series or
Class within such Series, which shall be the controlled accumulation period, the
principal accumulation period, the early accumulation period, the optional
accumulation period, the limited accumulation period or other accumulation
period, in each case as defined with respect to such Series or Class in the
related Indenture Supplement.

“Act” or “Act of Noteholder” shall have the meaning specified in
Section 11.03(a).

“Administration Agreement” shall mean the Administration Agreement, dated as of
March 10, 2006, among the Issuer, the Transferor and the Administrator, as the
same may be amended or otherwise modified from time to time.

“Administrator” shall mean CompuCredit Corporation or any successor
administrator appointed pursuant to the Administration Agreement.

“Authorized Officer” shall mean:

(a) with respect to the Issuer, any officer of the Owner Trustee who is
authorized to act for the Owner Trustee in matters relating to the Issuer and
who is identified on the list of Authorized Officers, containing the specimen
signature of each such Person, delivered by the Owner Trustee to the Indenture
Trustee on the Initial Issuance Date (as such list may be modified or
supplemented from time to time thereafter) and any officer of the Administrator
who is authorized to act for the Administrator in matters relating to the Issuer
and to be acted upon by the Administrator pursuant to the Administration
Agreement and who is identified on the list of Authorized Officers (containing
the specimen signatures of such officers) delivered by the Administrator to the
Indenture Trustee on the Initial Issuance Date (as such list may be modified or
supplemented from time to time thereafter);

(b) with respect to the Transferor, any officer of the Transferor who is
authorized to act for the Transferor in matters relating to the Transferor and
who is identified on the list of Authorized Officers, containing the specimen
signature of each such Person, delivered by the Transferor to the Indenture
Trustee on the Initial Issuance Date (as such list may be modified or
supplemented from time to time thereafter);

 

5



--------------------------------------------------------------------------------

(c) with respect to the Servicer, any Servicing Officer; and

(d) with respect to the Indenture Trustee, any officer in the Corporate Trust
Office of the Indenture Trustee, including any director, vice president,
assistant vice president, associate, trust officer or any other officer of the
Indenture Trustee customarily performing functions similar to those performed by
such officers in the Corporate Trust Office, or to whom any corporate trust
matter is referred at the Corporate Trust Office because of his or her knowledge
of and familiarity with the particular subject and having direct responsibility
for the administration of the Indenture.

“Bearer Notes” shall have the meaning specified in Section 2.01.

“Book-Entry Notes” shall mean beneficial interests in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency or a
Foreign Clearing Agency, as described in Section 2.11.

“CFC” shall mean CompuCredit Funding Corp. III, a Nevada corporation, and its
successors and permitted assigns.

“Class” shall mean, with respect to any Series, any one of the classes or
tranches of Notes of that Series.

“Clearing Agency” shall mean an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and serving as a clearing agency for
a Series or Class of Book-Entry Notes.

“Clearing Agency Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency or
Foreign Clearing Agency effects book-entry transfers and pledges of securities
deposited with the Clearing Agency or Foreign Clearing Agency.

“Clearstream” shall mean Clearstream Banking, société anonyme, a professional
depository incorporated under the laws of Luxembourg, and its successors.

“Closing Date” shall mean, with respect to any Series, the closing date
specified in the related Indenture Supplement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collection Account” shall have the meaning specified in Section 8.02(a).

“Companion Series” shall mean (i) each Series which has been paired with another
Series (which Series may be pre-funded or partially pre-funded), such that the
reduction of the Allocation Amount of such Series results in the increase of the
Allocation Amount of such other Series, as described in the related Indenture
Supplements, and (ii) such other Series.

“CompuCredit” shall mean CompuCredit Corporation, a Georgia corporation, and its
successors and permitted assigns.

 

6



--------------------------------------------------------------------------------

“Corporate Trust Office” shall mean the principal office of the Indenture
Trustee at which at any particular time its corporate trust business shall be
administered, which office at the date of the execution of the Indenture is
located at 60 Livingston Avenue, Mail Code EP-MN-WS3D, St. Paul, Minnesota
55107, Attention: Structured Finance/CompuCredit CCMNBT III Series 2006-One or
at such other address as the Indenture Trustee may designate from time to time
by notice to the Issuer, the Transferor and the Servicer.

“Coupon” shall have the meaning specified in Section 2.01.

“Default” shall mean any event or occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

“Definitive Notes” shall mean, for any Class or Series, the Notes issued in
fully registered, certificated form issued to the owners of such Class or Series
or their nominee.

“Depositary” shall mean the Person specified in the applicable Indenture
Supplement, in its capacity as depositary for the respective accounts of any
Clearing Agency or any Foreign Clearing Agency.

“Depository Agreement” shall mean, if applicable with respect to any Series or
Class of Book-Entry Notes, the agreement among the Transferor, the Indenture
Trustee and the Clearing Agency or, if applicable, the Foreign Clearing Agency.

“Discount Note” shall mean a Note that provides for an amount less than the
stated principal amount thereof to be due and payable upon the occurrence of an
Early Redemption Event or other optional or mandatory redemption or the
occurrence of an Event of Default and the acceleration of such Note, in each
case before the Expected Principal Payment Date of such Note.

“Distribution Date” shall mean, with respect to any Series, the date specified
in the applicable Indenture Supplement.

“Dollars,” “$” or “U.S. $” shall mean (a) United States dollars or
(b) denominated in United States dollars.

“Early Redemption Event” shall mean, with respect to any Series, any Early
Redemption Event specified in the related Indenture Supplement or any Early
Redemption Event as described in Section 5.01.

“Eligible Deposit Account” shall mean either (a) a segregated account with an
Eligible Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States or any one of the states thereof, including the District of Columbia (or
any domestic branch of a foreign bank), and acting as a trustee for funds
deposited in such account, so long as any of the unsecured, unguaranteed senior
debt securities of such depository institution shall have a credit rating from
each Rating Agency in one of its generic credit rating categories that signifies
investment grade.

“Eligible Institution” shall mean any depository institution (which may be the
Indenture Trustee and the Owner Trustee) organized under the laws of the United
States or any

 

7



--------------------------------------------------------------------------------

one of the states thereof, including the District of Columbia (or any domestic
branch of a foreign bank), which depository institution at all times (a) is a
member of the FDIC and (b) has (i) a long-term unsecured debt rating not lower
than BBB for Standard & Poor’s Ratings Services or Baa2 for Moody’s Investors
Service or (ii) a certificate of deposit rating acceptable to the Rating
Agencies. Notwithstanding the previous sentence, any institution the appointment
of which satisfies the Rating Agency Condition shall be considered an Eligible
Institution. If so qualified, the Servicer may be considered an Eligible
Institution for the purposes of this definition.

“Eligible Investments” shall mean any of the following held in the name of the
Indenture Trustee, other than securities issued by or obligations of CompuCredit
or any Affiliate thereof, subject to the exclusive custody and control of the
Indenture Trustee and for which the Indenture Trustee has sole signature
authority, which mature so that funds will be available no later than the close
of business on each Transfer Date following each Monthly Period:

(a) direct obligations of, or obligations fully guaranteed as to timely payment
by, the United States of America;

(b) demand deposits, time deposits or certificates of deposit of depository
institutions incorporated under the laws of the United States of America or any
state thereof, including the District of Columbia (or domestic branches of
foreign banks) and subject to supervision and examination by federal or state
banking or depository institution authorities; provided, that at the time of the
Issuer’s investment or contractual commitment to invest therein, the short-term
debt rating of such depository institution shall be at least A-1 by Standard &
Poor’s , P-1 by Moody’s and F1+ by Fitch (if rated by Fitch);

(c) commercial paper having, at the time of the Issuer’s investment or
contractual commitment to invest therein, a rating of at least A-1 by Standard &
Poor’s , P-1 by Moody’s and F1+ by Fitch (if rated by Fitch);

(d) demand deposits, time deposits and certificates of deposit which are fully
insured by the FDIC having, at the time of the Issuer’s investment therein, a
rating of at least A-1 by Standard & Poor’s , P-1 by Moody’s and F1+ by Fitch
(if rated by Fitch);

(e) bankers’ acceptances issued by any depository institution referred to in
clause (b) above;

(f) money market funds having, at the time of the Issuer’s investment therein, a
rating in the highest rating category of Standard & Poor’s, Moody’s and Fitch
(if rated by Fitch) (including funds for which the Indenture Trustee or any of
its Affiliates is investment manager or advisor);

(g) time deposits other than as referred to in clause (d) above, with a Person
the commercial paper of which has a credit rating satisfactory to the Rating
Agencies; or

(h) any other investment of a type or rating that satisfies the Rating Agency
Condition.

 

8



--------------------------------------------------------------------------------

Subject to Section 6.15, any Eligible Investment may be held by or through the
Indenture Trustee or its affiliates.

“Euroclear Operator” shall mean Euroclear Bank S.A./N.V., as operator of the
Euroclear System, and its successor and assigns in such capacity.

“Euroclear Participants” shall mean the participants of the Euroclear System,
for which the Euroclear System holds securities.

“Event of Default” shall have the meaning specified in Section 5.02.

“Excess Allocation Series” shall mean a Series that, pursuant to the Indenture
Supplement therefor, is entitled to receive certain excess Collections of
Finance Charge Receivables, as more specifically set forth in such Indenture
Supplement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Expected Principal Payment Date” shall mean for a Series or Class of Notes, the
date, if any, specified as such in the Indenture Supplement.

“Foreign Clearing Agency” shall mean Clearstream and the Euroclear Operator and
their successors and assigns.

“Foreign Currency” shall mean (a) a currency other than Dollars, or
(b) denominated in a currency other than Dollars.

“Global Note” shall have the meaning specified in Section 2.14.

“Grant” shall mean to grant, bargain, sell, warrant, alienate, remise, demise,
release, convey, assign, transfer, mortgage, pledge, create and grant a security
interest in and right of set-off against, deposit, set over and confirm. A Grant
of any item of the Trust Estate shall include all rights, powers and options
(but none of the obligations) of the granting party thereunder, including
without limitation the immediate and continuing right to claim for, collect,
receive and give receipt for principal and interest payments in respect of such
item of the Trust Estate, and all other monies payable thereunder, to give and
receive notices and other communications, to make waivers or other agreements,
to exercise all rights and options, to bring any suit in equity, action at law
or other judicial or administrative proceeding in the name of the granting party
or otherwise, and generally to do and receive anything that the granting party
may be entitled to do or receive thereunder or with respect thereto.

“Group” shall mean, with respect to any Series, the group of Series, if any, in
which the related Indenture Supplement specifies such Series to be included.

“Indenture” shall mean this Master Indenture, dated as of March 10, 2006, among
the Issuer, the Indenture Trustee and the Servicer, as the same may be amended,
supplemented or otherwise modified from time to time, including, with respect to
any Series or Class, the related Indenture Supplement.

 

9



--------------------------------------------------------------------------------

“Indenture Supplement” shall mean, with respect to any Series, a supplement to
this Indenture, executed and delivered in connection with the original issuance
of the Notes of such Series under Section 2.10, including all amendments thereof
and supplements thereto.

“Indenture Trustee” shall mean U.S. Bank National Association in its capacity as
indenture trustee under the Indenture, its successors in interest and any
successor indenture trustee under this Indenture.

“Independent” shall mean, when used with respect to any specified Person, that
the Person (a) is in fact independent of the Issuer, any other obligor upon the
Notes, the Transferor and any Affiliate of any of the foregoing Persons,
(b) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, the Transferor or any
Affiliate of any of the foregoing Persons and (c) is not connected with the
Issuer, any such other obligor, the Transferor or any Affiliate of any of the
foregoing Persons as an officer, employee, promoter, underwriter, trustee,
partner, director or person performing similar functions.

“Independent Certificate” shall mean a certificate or opinion to be delivered to
the Indenture Trustee under the circumstances described in, and otherwise
complying with, the applicable requirements of Section 11.01, made by an
Independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Indenture and that the signer is Independent within the
meaning thereof.

“Initial Issuance Date” shall mean the Closing Date of the first Series of Notes
issued to the Holders.

“Insolvency Event” with respect to any Person, shall occur if (i) such Person
shall file a petition or commence a Proceeding (A) to take advantage of any
Debtor Relief Law or (B) for the appointment of a trustee, conservator,
receiver, liquidator, or similar official for or relating to such Person or all
or substantially all of its property, (ii) such Person shall consent or fail to
object to any such petition filed or Proceeding commenced against or with
respect to it or all or substantially all of its property, or any such petition
or Proceeding shall not have been dismissed or stayed within sixty (60) days of
its filing or commencement, or a court, agency, or other supervisory authority
with jurisdiction shall have decreed or ordered relief with respect to any such
petition or Proceeding, (iii) such Person shall admit in writing its inability
to pay its debts generally as they become due, (iv) such Person shall make an
assignment for the benefit of its creditors, (v) such Person shall voluntarily
suspend payment of its obligations, or (vi) such Person shall take any action in
furtherance of any of the foregoing.

“Interest-bearing Note” shall mean a Note that bears interest at a stated or
computed rate on its stated principal amount. To the extent a Note has the
characteristics of both an Interest-bearing Note and a Discount Note, the
provisions of this Indenture relating to both Interest-bearing Notes and
Discount Notes will apply.

“Interest Rate” shall mean, as of any particular date of determination and with
respect to any Series or Class, the interest rate or rates (or formula for
determining the same) as of such date specified therefor in the related
Indenture Supplement; provided, that as the context

 

10



--------------------------------------------------------------------------------

may require, the Interest Rate for a Discount Note shall be its accrual interest
rate equivalent, as provided for in the Indenture Supplement for the Discount
Note.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

“Issuer” shall mean the CompuCredit Credit Card Master Note Business Trust III,
a Nevada business trust.

“Issuer Order” shall mean a written order or request signed in the name of the
Issuer by an Authorized Officer of the Issuer or in the name of the
Administrator by an Authorized Officer of the Administrator on behalf of the
Issuer, and delivered to the Indenture Trustee.

“New Issuance” shall mean a new Series of Notes issued by the Issuer pursuant to
the principal terms of the related Indenture Supplement.

“Note Register” shall mean the register maintained pursuant to Section 2.05(a)
in which the Notes are registered.

“Note Registrar” shall have the meaning specified in Section 2.05(a).

“Noteholder” or “Holder” shall mean the Person in whose name a Note is
registered in the Note Register or the bearer of any Bearer Note (or the Global
Note, as the case may be) or Coupon, or such other Person deemed to be a
“Noteholder” or “Holder” in any related Indenture Supplement.

“Notes” shall mean all Series of Notes issued by the Issuer pursuant to the
Indenture and the applicable Indenture Supplement.

“Notice of Default” shall mean the notice described in Section 5.02.

“Officer’s Certificate” shall mean, unless otherwise specified in this
Indenture, a certificate delivered to the Indenture Trustee signed by any
Authorized Officer of the Issuer, Transferor, or Servicer, as applicable, under
the circumstances described in, and otherwise complying with, the applicable
requirements of Section 11.01.

“Opinion of Counsel” shall mean a written opinion of counsel, who may be counsel
for, or an employee of, the Person providing the opinion and who shall be
reasonably acceptable to the Indenture Trustee; provided, however, that any Tax
Opinion or other opinion relating to federal income tax matters shall be an
opinion of nationally recognized tax counsel.

“Outstanding” shall mean, as of the date of determination, all Notes previously
authenticated and delivered under this Indenture except,

(1) Notes previously cancelled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation; and

 

11



--------------------------------------------------------------------------------

(2) Notes for whose payment or redemption money in the necessary amount has been
previously deposited with the Indenture Trustee or any Paying Agent for the
Holders of such Notes; provided, that if such Notes are to be redeemed, any
required notice of such redemption pursuant to this Indenture or provision for
such notice satisfactory to the Indenture Trustee has been made; and

(3) Notes that have been paid under Section 2.06 or in exchange for or in lieu
of which other Notes have been authenticated and delivered under this Indenture,
other than any such Notes for which there shall have been presented to the
Indenture Trustee proof satisfactory to it that such Notes are held by a
protected purchaser;

provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Notes have given any request, demand,
authorization, direction, notice, consent or waiver under this Indenture,
(a) the principal amount of a Discount Note that is Outstanding shall be the
amount of its principal that would be due and payable as of the date of
determination upon acceleration of its maturity under Section 5.03, (b) the
principal amount of a Foreign Currency Note shall be the Dollar equivalent,
determined as provided in the related Indenture Supplement, of the principal
amount of such Note (or, in the case of a Foreign Currency Discount Note, the
Dollar equivalent, determined as provided in the related Indenture Supplement,
of the amount determined as provided in clause (a) above), and (c) Notes owned
by the Issuer, any other obligor upon the Notes, the Transferor, the Servicer or
any Affiliate of any of those Persons shall be disregarded and considered not to
be Outstanding, except that, in determining whether the Indenture Trustee shall
be protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Notes that a Responsible Officer of the
Indenture Trustee has actual knowledge of being so owned shall be so
disregarded. Notes so owned that have been pledged in good faith may be regarded
as Outstanding if the pledgee establishes to the satisfaction of the Indenture
Trustee the pledgee’s right so to act for such Notes and that the pledgee is not
the Issuer, any other obligor upon the Notes, the Transferor, the Servicer or an
Affiliate of any of those Persons. In making any such determination, the
Indenture Trustee may rely on the representations of the pledgee and shall not
be required to undertake any independent investigation.

“Owner Trustee” shall mean Wilmington Trust FSB, not in its individual capacity
but solely in its capacity as owner trustee under the Trust Agreement, its
successors in interest and any successor owner trustee under the Trust
Agreement.

“Paying Agent” shall mean any paying agent appointed pursuant to Section 2.08
and shall initially be the Indenture Trustee; provided that if the Indenture
Supplement for a Series so provides, a separate or additional Paying Agent(s)
may be appointed with respect to such Series.

“Payment Date” shall have the meaning specified for each Series in its Indenture
Supplement.

“Permitted Assignee” shall mean any Person who, if it were to purchase
Receivables (or interests therein) in connection with a sale under Sections 5.05
and 5.17, would not cause the Issuer to be taxable as a publicly traded
partnership for federal income tax purposes.

 

12



--------------------------------------------------------------------------------

“Principal Terms” shall mean, with respect to any Series, (a) the name or
designation; (b) the initial principal amount (or method for calculating such
amount), the Allocation Amount, the Series Allocation Amount and the Series
Required Transferor Amount; (c) the Interest Rate (or method for the
determination thereof) for each Class of Notes of such Series; (d) the Payment
Date or Payment Dates and, for Interest-bearing Notes, the date or dates from
which interest shall accrue and, for Discount Notes, the date or dates from
which interest shall accrete; (e) the method for allocating Collections to
Noteholders; (f) the designation of any Series Accounts and the terms governing
the operation of any such Series Accounts; (g) the Servicing Fee; (h) if
applicable, the Series Enhancer and terms of any form of Series Enhancements;
(i) the terms on which the Notes of such Series may be exchanged for Notes of
another Series, purchased by the Transferor or the Issuer or remarketed to other
investors; (j) any optional or mandatory Redemption Date or Redemption Dates and
the Expected Principal Payment Date and Stated Maturity Date; (k) the number of
Classes of Notes of such Series and, if more than one Class, the rights and
priorities of each such Class; (l) the extent to which the Notes of such Series
will be issuable in temporary or permanent global form (and, in such case, the
depositary for such global note or notes, the terms and conditions, if any, upon
which such global note may be exchanged, in whole or in part, for Definitive
Notes, and the manner in which any interest payable on a temporary or global
note will be paid); (m) whether the Notes of such Series may be issued in bearer
form and any limitations imposed thereon; (n) the priority of such Series with
respect to any other Series; (o) whether such Series will be part of a Group;
(p) whether such Series will be a Principal Sharing Series; (q) whether such
Series will be an Excess Allocation Series; (r) the Distribution Date; and
(s) any other terms of such Series.

“Proceeding” shall mean any suit in equity, action at law or other judicial or
administrative proceeding.

“Rating Agency” shall mean, with respect to any Outstanding Series or Class of
Notes which has been rated, each rating agency, as specified in the applicable
Indenture Supplement, selected by the Transferor to rate the Notes of such
Outstanding Series or Class.

“Rating Agency Condition” shall mean, with respect to any action, that each
Rating Agency shall have notified the Transferor, the Servicer, the Owner
Trustee and the Indenture Trustee in writing that such action will not result in
a reduction or withdrawal of the then existing rating of any Outstanding Series
or Class with respect to which it is a Rating Agency; provided, however, that if
such Series or Class has not been rated, the Rating Agency Condition with
respect to any such action shall either be defined in the related Indenture
Supplement or shall not apply.

“Record Date” shall mean, with respect to any Distribution Date, the last day of
the calendar month immediately preceding such Distribution Date, unless
otherwise specified for a Series in the related Indenture Supplement.

“Redemption Date” shall mean, with respect to any Series, the date or dates, if
any, specified in the Indenture Supplement for such Series.

“Redemption Period” shall mean, with respect to any Series or Class within a
Series, a period during which Collections of Principal Receivables are used to
redeem (in whole or in part) the Notes or a Class of Notes of such Series, which
shall be the controlled redemption

 

13



--------------------------------------------------------------------------------

period, the principal redemption period, the early redemption period, the
optional redemption period, the limited redemption period or other redemption
period, in each case, as defined with respect to such Series in the related
Indenture Supplement.

“Registered Noteholder” shall mean the Holder of a Registered Note.

“Registered Notes” shall have the meaning specified in Section 2.01.

“Reinvestment Event” shall mean, if applicable with respect to any Series, any
Reinvestment Event specified in the related Indenture Supplement.

“Required Minimum Principal Balance” shall mean, with respect to any date,
(a) the sum of the numerators used to determine the Series Allocation
Percentages with respect to Principal Receivables for each Series outstanding on
such date, plus the Required Transferor Amount on such date, minus (b) the
Special Funding Amount on such date, minus (c) the Collections in respect of
Principal Receivables on deposit in the Collection Account on such date.

“Required Transferor Amount” shall mean, with respect to any date, the sum of
the Series Required Transferor Amounts for all Series Outstanding on such date.

“Responsible Officer” shall mean any officer within the Corporate Trust Office
including any Senior Vice President, Vice President, Assistant Vice President,
Secretary, Assistant Secretary, Assistant Treasurer or Trust Officer or any
other officer of the Indenture Trustee customarily performing functions similar
to those performed by any of the above designated officers and, in each case,
having direct responsibility for the administration of this Indenture.

“Revolving Period” shall mean, with respect to any Series, the period specified
in the related Indenture Supplement.

“Secured Obligations” shall have the meaning set forth in the Granting Clause
hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” shall mean any of Columbus Bank, CompuCredit or another Account Owner,
in its capacity as seller under a Receivables Purchase Agreement or an Affinity
Agreement.

“Series” shall mean any series of Notes issued pursuant to this Indenture.

“Series Account” shall mean any deposit, trust, escrow or similar account
maintained for the benefit of the Noteholders of any Series or Class or any
Series Enhancer, as specified in any Indenture Supplement.

“Series Enhancement” shall mean the rights and benefits provided to the Issuer
or the Noteholders of any Series or Class pursuant to any letter of credit,
surety bond, cash collateral account, spread account, guaranteed rate agreement,
maturity liquidity facility, tax

 

14



--------------------------------------------------------------------------------

protection agreement, interest rate swap agreement, interest rate cap agreement,
cross currency swap agreement or other derivative agreement or other similar
arrangement. Series Enhancement will also refer to any agreements, instruments
or documents governing the terms of the enhancements mentioned in the previous
sentence or under which they are issued, where the context makes sense. The
subordination of any Series or Class to another Series or Class shall be deemed
to be a Series Enhancement.

“Series Enhancer” shall mean the Person or Persons providing any Series
Enhancement, other than (except to the extent otherwise provided with respect to
any Series in the Indenture Supplement for such Series) the Noteholders of any
Series or Class which is subordinated to another Series or Class.

“Series Issuance Date” shall mean, with respect to any Series, the date on which
the Notes of such Series are to be originally issued in accordance with
Section 2.10 and the related Indenture Supplement.

“Series Required Transferor Amount” shall have the meaning, with respect to any
Series, specified in the related Indenture Supplement.

“Servicer” shall mean CompuCredit, in its capacity as servicer pursuant to the
Transfer and Servicing Agreement, and, after any Service Transfer, the Successor
Servicer.

“Special Funding Account” shall have the meaning set forth in Section 8.02(d).

“Special Funding Amount” shall mean the principal balance of the funds on
deposit in the Special Funding Account.

“Stated Maturity Date” shall mean, for any Series or Class of Notes or any
installment of principal for such Series or Class, the date specified in the
Indenture Supplement for such Series or Class as the fixed date on which the
principal of such Series or Class or such installment of principal is required
to be paid; provided, that a date on which principal is scheduled or expected to
be paid, but is not required to be paid, is not a Stated Maturity Date.

“Tax Opinion” shall mean, with respect to any action, an Opinion of Counsel to
the effect that, for federal income tax purposes, (a) such action will not
adversely affect the tax characterization as debt of the Notes of any
Outstanding Series or Class that was characterized as debt at the time of its
issuance, (b) such action will not cause the Issuer to be deemed to be an
association (or publicly traded partnership) taxable as a corporation, and
(c) such action will not cause or constitute an event in which gain or loss
would be recognized by any Noteholder.

“Transaction Documents” shall mean, for any Series of Notes, the Nevada
Certificate of Trust, the Trust Agreement, the Receivables Purchase Agreements,
the Transfer and Servicing Agreement, this Indenture, the related Indenture
Supplement, the Administration Agreement and such other documents and
certificates delivered in connection therewith.

“Transfer and Servicing Agreement” shall mean the Transfer and Servicing
Agreement, dated as of March 10, 2006, among the Transferor, the Servicer, the
Indenture Trustee and the Issuer, as the same may be amended, supplemented or
otherwise modified from time to time.

 

15



--------------------------------------------------------------------------------

“Transferor Amount” shall mean on any date of determination an amount equal to
the difference between (a) the sum of (i) the aggregate balance of Principal
Receivables at the end of the day immediately prior to such date of
determination, (ii) the Special Funding Amount at the end of the day immediately
prior to such date of determination and (iii) the total amount of Collections in
respect of Principal Receivables on deposit in the Collection Account at the end
of the day immediately prior to such date of determination and (b) the Aggregate
Allocation Amount at the end of the day immediately prior to such date of
determination.

“Trust Agreement” shall mean the Trust Agreement relating to the Issuer, dated
as of March 10, 2006, between CFC and the Owner Trustee as the same may be
amended, supplemented or otherwise modified from time to time.

“Trust Estate” shall have the meaning set forth in the Granting Clause hereof.

“Trust Indenture Act” or “TIA” shall mean the Trust Indenture Act of 1939, as
amended.

Section 1.02. Other Definitional Provisions.

(a) With respect to any Series, all terms used herein and not otherwise defined
herein shall have meanings ascribed to them in the Trust Agreement, the Transfer
and Servicing Agreement or the related Indenture Supplement, as applicable.

(b) All terms defined in this Indenture shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

(c) As used in this Indenture and in any certificate or other document made or
delivered pursuant hereto, accounting terms not defined in this Indenture or in
any such certificate or other document, and accounting terms partly defined in
this Indenture or in any such certificate or other document to the extent not
defined, shall have the respective meanings given to them under generally
accepted accounting principles or regulatory accounting principles, as
applicable and as in effect on the date of this Indenture. To the extent that
the definitions of accounting terms in this Indenture or in any such certificate
or other document are inconsistent with the meanings of such terms under
generally accepted accounting principles or regulatory accounting principles in
the United States, the definitions contained in this Indenture or in any such
certificate or other document shall control.

(d) Any reference to each Rating Agency shall only apply to any specific rating
agency if such rating agency is then rating any Outstanding Series.

(e) Unless otherwise specified, references to any amount as on deposit or
outstanding on any particular date shall mean such amount at the close of
business on such day.

(f) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Indenture shall refer to this Indenture as a whole and not to
any particular provision or subdivision of this Indenture; references to any
subsection, Section, Schedule or Exhibit are references to subsections,
Sections, Schedules and Exhibits in or to this Indenture unless otherwise
specified; and the term “including” means “including without limitation.”

 

16



--------------------------------------------------------------------------------

(g) Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture. The following
TIA terms used in this Indenture have the following meanings:

“indenture securities” means the Notes.

“indenture security holder” means a Noteholder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Indenture Trustee.

“obligor” on the indenture securities means the Issuer and any other obligor on
the indenture securities.

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by Commission rule have the
meaning assigned to them by such definitions.

(h) Terms used herein that are defined in the New York Uniform Commercial Code
and not otherwise defined herein shall have the meanings set forth in the New
York Uniform Commercial Code unless the context requires otherwise.

ARTICLE II

THE NOTES

Section 2.01. Form Generally.

The Notes of any Series or Class shall be issued in fully registered form
without interest coupons (the “Registered Notes”) unless the applicable
Indenture Supplement provides, in accordance with then applicable laws, that
such Notes be issued in bearer form (“Bearer Notes”) with attached interest
coupons and a special coupon (collectively the “Coupons”). Such Registered Notes
or Bearer Notes, as the case may be, shall be substantially in the form of the
exhibits with respect thereto attached to the applicable Indenture Supplement
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture or such Indenture Supplement, and
may have such letters, numbers or other marks of identification and such legends
or endorsements placed thereon, as may, consistently herewith, be determined by
the officers executing such Notes, as evidenced by their execution of such
Notes. Any portion of the text of any Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Note.

The Notes shall be typewritten, word processed, printed, lithographed or
engraved or produced by any combination of these methods, all as determined by
the officers executing such Notes, as evidenced by their execution of such
Notes. If specified in any Indenture Supplement, the Notes of any Series or
Class shall be issued upon initial issuance as one or more Notes evidencing the
aggregate original principal amount of such Series or Class as described in
Section 2.10.

 

17



--------------------------------------------------------------------------------

Bearer Notes shall be dated the Series Issuance Date. Each Global Note will be
dated the Closing Date. All Registered Notes shall be dated the date of their
authentication.

Section 2.02. Denominations.

Except as otherwise specified in the related Indenture Supplement and the Notes,
each class of Notes of each Series shall be issued in fully registered form in
minimum amounts of U.S. $1,000 and in integral multiples of U.S. $1 in excess
thereof (except that one Note of each Class may be issued in a different amount,
so long as such amount exceeds the applicable minimum denomination for such
Class).

Section 2.03. Execution, Authentication and Delivery.

Each Note shall be executed by manual or facsimile signature on behalf of the
Issuer by an Authorized Officer of the Issuer.

Notes bearing the manual or facsimile signature of an individual who was, at the
time when such signature was affixed, authorized to sign on behalf of the Issuer
shall not be rendered invalid, notwithstanding the fact that such individual
ceased to be so authorized prior to the authentication and delivery of such
Notes or does not hold such office at the date of issuance of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Indenture
Trustee for authentication and delivery, and the Indenture Trustee shall
authenticate and deliver such Notes as provided in this Indenture or the related
Indenture Supplement and not otherwise.

No Note shall be entitled to any benefit under this Indenture or the applicable
Indenture Supplement or be valid or obligatory for any purpose, unless there
appears on such Note a certificate of authentication substantially in the form
provided for herein or in the related Indenture Supplement executed by or on
behalf of the Indenture Trustee by the manual signature of a duly authorized
signatory, and such certificate upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder.

Section 2.04. Authenticating Agent.

(a) The Indenture Trustee may appoint one or more authenticating agents with
respect to the Notes which shall be authorized to act on behalf of the Indenture
Trustee in authenticating the Notes in connection with the issuance, delivery,
registration of transfer, exchange or repayment of the Notes. Whenever reference
is made in this Indenture to the authentication of Notes by the Indenture
Trustee or the Indenture Trustee’s certificate of authentication, such reference
shall include authentication on behalf of the Indenture Trustee by an
authenticating agent and a certificate of authentication executed on behalf of
the Indenture Trustee by an authenticating agent. Each authenticating agent must
be acceptable to the Issuer and the Servicer.

(b) Any institution succeeding to the corporate agency business of an
authenticating agent shall continue to be an authenticating agent without the
execution or filing of any power or any further act on the part of the Indenture
Trustee or such authenticating agent.

 

18



--------------------------------------------------------------------------------

(c) An authenticating agent may at any time resign by giving notice of
resignation to the Indenture Trustee and to the Issuer. The Indenture Trustee
may at any time terminate the agency of an authenticating agent by giving notice
of termination to such authenticating agent and to the Issuer and the Servicer.
Upon receiving such a notice of resignation or upon such a termination, or in
case at any time an authenticating agent shall cease to be acceptable to the
Indenture Trustee or the Issuer, the Indenture Trustee may promptly appoint a
successor authenticating agent. Any successor authenticating agent upon
acceptance of its appointment hereunder shall become vested with all the rights,
powers and duties of its predecessor hereunder, with like effect as if
originally named as an authenticating agent. No successor authenticating agent
shall be appointed unless acceptable to the Issuer and the Servicer.

(d) The Issuer agrees to pay to each authenticating agent from time to time
reasonable compensation for its services under this Section 2.04.

(e) The provisions of Sections 6.01 and 6.04 shall be applicable to any
authenticating agent.

(f) Pursuant to an appointment made under this Section 2.04, the Notes may have
endorsed thereon, in lieu of or in addition to the Indenture Trustee’s
certificate of authentication, an alternative certificate of authentication in
substantially the following form:

“This is one of the Notes described in the within-mentioned Indenture.

 

     

as Authenticating Agent

for the Indenture Trustee

By:

      

Authorized Signatory”

Section 2.05. Registration of Transfer and Exchange of Notes.

(a) The Issuer shall cause to be kept at the Corporate Trust Office, a register
(the “Note Register”) in which, subject to such reasonable regulations as it may
prescribe, the registration of Notes and the registration of transfers of Notes
shall be provided. A note registrar (which may be the Indenture Trustee or the
Owner Trustee) (in such capacity, the “Note Registrar”) shall provide for the
registration of Registered Notes and transfers and exchanges of Registered Notes
as herein provided. The Note Registrar shall initially be the Indenture Trustee
and any co-note registrar chosen by the Issuer and acceptable to the Indenture
Trustee. Any reference in this Indenture to the Note Registrar shall include any
co-note registrar unless the context requires otherwise.

The Indenture Trustee may revoke such appointment and remove any Note Registrar
if the Indenture Trustee determines in its sole discretion that such Note
Registrar failed to perform its obligations under this Indenture in any material
respect. Any Note Registrar shall

 

19



--------------------------------------------------------------------------------

be permitted to resign as Note Registrar upon thirty (30) days’ written notice
to the Issuer and the Indenture Trustee; provided, however, that such
resignation shall not be effective and such Note Registrar shall continue to
perform its duties as Note Registrar until the Indenture Trustee has appointed a
successor Note Registrar (which may be the Indenture Trustee) reasonably
acceptable to the Issuer.

Upon surrender for registration of transfer or exchange of any Registered Note
at any office or agency of the Note Registrar maintained for such purpose, one
or more new Registered Notes (of the same Series and Class) in authorized
denominations of like tenor and aggregate principal amount shall be executed,
authenticated and delivered, in the name of the designated transferee or
transferees.

At the option of a Registered Noteholder, subject to the provisions of this
Section 2.05, Registered Notes (of the same Series and Class) may be exchanged
for other Registered Notes of authorized denominations of like tenor and
aggregate principal amount, upon surrender of the Registered Notes to be
exchanged at any such office or agency; Registered Notes, including Registered
Notes received in exchange for Bearer Notes, may not be exchanged for Bearer
Notes. At the option of the Holder of a Bearer Note, subject to applicable laws
and regulations, Bearer Notes may be exchanged for other Bearer Notes or
Registered Notes (of the same Series and Class) of authorized denominations of
like tenor and aggregate principal amount, upon surrender of the Bearer Notes to
be exchanged at an office or agency of the Note Registrar located outside the
United States. Each Bearer Note surrendered pursuant to this Section shall have
attached thereto all unmatured Coupons; provided, that any Bearer Note so
surrendered after the close of business on the Record Date preceding the
relevant Payment Date or Distribution Date after the Expected Principal Payment
Date need not have attached the Coupon relating to such Payment Date or
Distribution Date (in each case, as specified in the applicable Indenture
Supplement).

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Issuer, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.

The preceding provisions of this Section 2.05(a) notwithstanding, the Indenture
Trustee or the Note Registrar, as the case may be, shall not be required to
register the transfer of or exchange any Note for a period of fifteen (15) days
preceding the due date for any payment with respect to the Note.

Whenever any Notes are so surrendered for exchange, the Issuer shall execute and
the Indenture Trustee shall authenticate and deliver (in the case of Bearer
Notes, outside the United States) the Notes which the Noteholder making the
exchange is entitled to receive. Every Note presented or surrendered for
registration of transfer or exchange shall be accompanied by a written
instrument of transfer in a form satisfactory to the Indenture Trustee or the
Note Registrar duly executed by the Noteholder or the attorney-in-fact thereof
duly authorized in writing.

No service charge shall be made for any registration of transfer or exchange of
Notes, but the Note Registrar may require payment of a sum sufficient to cover
any tax or governmental charge that may be imposed in connection with any such
transfer or exchange.

 

20



--------------------------------------------------------------------------------

All Notes (together with any Coupons) surrendered for registration of transfer
and exchange or for payment shall be canceled and disposed of in a manner
satisfactory to the Issuer as confirmed in writing by the Issuer to the
Indenture Trustee. The Indenture Trustee shall cancel and destroy any Global
Note upon its exchange in full for definitive Notes and shall deliver a
certificate of destruction to the Issuer. Such certificate shall also state that
a certificate or certificates of a Foreign Clearing Agency referred to in the
applicable Indenture Supplement was received with respect to each portion of the
Global Note exchanged for definitive Notes.

The Issuer shall execute and deliver to the Indenture Trustee Bearer Notes and
Registered Notes in such amounts and at such times as are necessary to enable
the Indenture Trustee to fulfill its responsibilities under this Indenture and
the Notes.

(b) The Note Registrar will maintain at its expense in St. Paul, Minnesota, or
New York, New York, an office or agency where Notes may be surrendered for
registration of transfer or exchange (except that Bearer Notes may not be
surrendered for exchange at any such office or agency in the United States or
its territories and possessions).

Section 2.06. Mutilated, Destroyed, Lost or Stolen Notes.

If (a) any mutilated Note (together, in the case of Bearer Notes, with all
unmatured Coupons (if any) appertaining thereto) is surrendered to the Note
Registrar, or the Note Registrar receives evidence to its satisfaction of the
destruction, loss or theft of any Note, and (b) in case of destruction, loss or
theft there is delivered to the Note Registrar such security or indemnity as may
be required by it to hold the Issuer, the Transferor, the Note Registrar and the
Indenture Trustee harmless, then, in the absence of notice to the Issuer, the
Transferor, the Note Registrar or the Indenture Trustee that such Note has been
acquired by a protected purchaser, the Issuer shall execute, and the Indenture
Trustee shall authenticate and the Note Registrar shall deliver (in the case of
Bearer Notes, outside the United States), in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Note, a replacement Note of like tenor and
aggregate principal amount, bearing a number not contemporaneously outstanding;
provided, however, that if any such mutilated, destroyed, lost or stolen Note
shall have become or within seven (7) days shall be due and payable, or shall
have been selected or called for redemption, instead of issuing a replacement
Note, the Issuer may pay such Note without surrender thereof, except that any
mutilated Note shall be surrendered. If, after the delivery of such replacement
Note or payment of a destroyed, lost or stolen Note pursuant to the proviso to
the preceding sentence, a protected purchaser of the original Note in lieu of
which such replacement Note was issued presents for payment such original Note,
the Issuer and the Indenture Trustee shall be entitled to recover such
replacement Note (or such payment) from the Person to whom it was delivered or
any Person taking such replacement Note from such Person to whom such
replacement Note was delivered or any assignee of such Person, except a
protected purchaser, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Issuer, the Transferor or the Indenture Trustee in connection
therewith.

In connection with the issuance of any replacement Note under this Section 2.06,
the Issuer or the Note Registrar may require the payment by the Holder of such
Note of a sum sufficient to cover any tax or other governmental charge that may
be imposed in relation thereto and any other reasonable expenses (including the
reasonable fees and expenses of the Indenture Trustee or the Note Registrar)
connected therewith.

 

21



--------------------------------------------------------------------------------

Any replacement Note issued pursuant to this Section in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute complete and
indefeasible evidence of a debt of the Issuer, as if originally issued, whether
or not the destroyed, lost or stolen Note shall be found at any time, and shall
be entitled to all the benefits of this Indenture equally and proportionately
with any and all other Notes duly issued hereunder.

The provisions of this Section 2.06 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

Section 2.07. Persons Deemed Owners.

The Indenture Trustee, the Paying Agent, the Note Registrar, the Transferor, the
Issuer and any agent of any of them may (a) prior to due presentation of a
Registered Note for registration of transfer, treat the Person in whose name any
Registered Note is registered as the owner of such Registered Note for the
purpose of receiving distributions pursuant to the terms of the applicable
Indenture Supplement and for all other purposes whatsoever, and (b) treat the
bearer of a Bearer Note or Coupon as the owner of such Bearer Note or Coupon for
the purpose of receiving distributions pursuant to the terms of the applicable
Indenture Supplement and for all other purposes whatsoever; and, in any such
case, neither the Indenture Trustee, the Paying Agent, the Note Registrar, the
Transferor, the Issuer nor any agent of any of them shall be affected by any
notice to the contrary.

Section 2.08. Appointment of Paying Agent.

The Paying Agent shall make distributions to Noteholders from the Collection
Account, the Special Funding Account or applicable Series Account pursuant to
the provisions of the applicable Indenture Supplement. The Indenture Trustee
shall have the power to withdraw funds from the Collection Account, the Special
Funding Account or applicable Series Account for the purpose of providing such
funds to the Paying Agent or making the distributions referred to above. The
Issuer may revoke such power and remove the Paying Agent if the Issuer
determines in its sole discretion that the Paying Agent shall have failed to
perform its obligations under this Indenture in any material respect. The Issuer
reserves the right at any time to vary or terminate the appointment of a Paying
Agent for the Notes, and to appoint additional or other Paying Agents, provided
that it will at all times maintain the Indenture Trustee as a Paying Agent. In
the event that any Paying Agent shall resign, the Issuer shall appoint a
successor to act as Paying Agent. The Issuer shall cause each successor or
additional Paying Agent to execute and deliver to the Issuer and the Indenture
Trustee an instrument as described in Section 3.03. Any reference in this
Indenture to the Paying Agent shall include any co-paying agent unless the
context requires otherwise.

Section 2.09. Cancellation.

All Notes surrendered for payment, registration of transfer, exchange or
redemption shall, if surrendered to any Person other than the Indenture Trustee,
be delivered to the Indenture Trustee and shall be promptly cancelled by it. The
Issuer may at any time deliver

 

22



--------------------------------------------------------------------------------

to the Indenture Trustee for cancellation any Notes previously authenticated and
delivered hereunder which the Issuer may have acquired in any lawful manner
whatsoever, and all Notes so delivered shall be promptly cancelled by the
Indenture Trustee. No Notes shall be authenticated in lieu of or in exchange for
any Notes cancelled as provided in this Section, except as expressly permitted
by this Indenture. All cancelled Notes held by the Indenture Trustee shall be
destroyed unless the Issuer shall direct by a timely order that they be returned
to the Issuer.

Section 2.10. New Issuances.

(a) Pursuant to one or more Indenture Supplements, the Issuer may from time to
time direct the Indenture Trustee, on behalf of the Issuer, to issue one or more
new Series of Notes (a “New Issuance”). The Notes of all Outstanding Series
shall be equally and ratably entitled as provided herein to the benefits of this
Indenture without preference, priority or distinction on account of the actual
time of the authentication and delivery or Expected Principal Payment Date or
Stated Maturity Date, all in accordance with the terms and provisions of this
Indenture and the applicable Indenture Supplement except, with respect to any
Series or Class, as provided in the related Indenture Supplement. The total
principal amount of Notes that may be authenticated and delivered and
Outstanding under this Indenture is not limited.

(b) On or before the Series Issuance Date relating to any new Series, the
parties hereto will execute and deliver an Indenture Supplement which will
specify the Principal Terms of such new Series. The terms of such Indenture
Supplement may modify or amend the terms of this Indenture solely as applied to
such new Series. The Indenture Trustee shall execute the Indenture Supplement
and the Issuer shall execute the Notes of such Series and deliver the Notes to
the Indenture Trustee for authentication and delivery. The issuance of any such
Notes of any new Series (other than any Series issued pursuant to an Indenture
Supplement dated as of the date hereof) shall be subject to the satisfaction of
the following conditions:

(i) on or before the fifth (5th) Business Day immediately preceding the Series
Issuance Date, the Issuer shall have given written notice to the Indenture
Trustee, the Servicer and each Rating Agency, if any, that has rated any Series
or Class within the applicable Group (unless such notice requirement is
otherwise waived) of such issuance and the Series Issuance Date;

(ii) the Issuer shall have delivered to the Indenture Trustee the related
Indenture Supplement, in a form satisfactory to the Indenture Trustee, executed
by each party hereto (other than the Indenture Trustee) and specifying the
relevant Principal Terms;

(iii) the Issuer shall have delivered to the Indenture Trustee any related
Series Enhancement executed by each of the parties thereto, other than the
Indenture Trustee;

(iv) the Rating Agency Condition, if applicable, shall have been satisfied with
respect to such issuance;

(v) such issuance will not result in the occurrence of a Default, an Adverse
Effect or an Early Redemption Event or Reinvestment Event for any

 

23



--------------------------------------------------------------------------------

Series, and the Issuer shall have delivered to the Indenture Trustee an
Officer’s Certificate of the Issuer, dated the Series Issuance Date for such
Series, to the effect that (1) the Issuer reasonably believes that such issuance
will not, based on the facts known to the Person executing such Officer’s
Certificate, have an Adverse Effect or result in the occurrence of a Default or
Early Redemption Event or Reinvestment Event for any Series then Outstanding and
(2) all conditions precedent to such execution, authentication and delivery have
been satisfied;

(vi) the Issuer shall have delivered to the Indenture Trustee and the Owner
Trustee (with a copy to each Rating Agency, as applicable), a Tax Opinion dated
the Series Issuance Date addressing the New Issuance; and

(vii) the aggregate amount of Principal Receivables (plus the principal amount
of any Participation Interest theretofore conveyed to the Issuer as of the
Series Issuance Date), shall be greater than the Required Minimum Principal
Balance as of the Series Issuance Date, and after giving effect to such
issuance, and the Issuer shall have delivered to the Indenture Trustee an
Officer’s Certificate to such effect.

Section 2.11. Book-Entry Notes.

Unless otherwise specified in any related Indenture Supplement for any Series or
Class, the Notes, upon original issuance, shall be issued in the form of one or
more Notes representing the Book-Entry Notes, to be delivered to the Clearing
Agency or Foreign Clearing Agency on behalf of the Issuer. The Notes shall
initially be registered on the Note Register in the name of the Clearing Agency
or Foreign Clearing Agency or its nominee, and no beneficial owner of Notes will
receive a definitive note representing such beneficial owner’s interest in the
Notes, except as provided in Section 2.13. Unless and until Definitive Notes
have been issued to the applicable beneficial owners pursuant to Section 2.13 or
as otherwise specified in any such Indenture Supplement:

(a) the provisions of this Section 2.11 shall be in full force and effect with
respect to each such Series;

(b) the Issuer, the Transferor and the Indenture Trustee shall be entitled to
deal with the Clearing Agency or Foreign Clearing Agency for all purposes of
this Indenture (including distributions) as the authorized representatives of
the beneficial owners of the Notes;

(c) to the extent that the provisions of this Section 2.11 conflict with any
other provisions of this Indenture, the provisions of this Section 2.11 shall
control with respect to each such Series; and

(d) the rights of the respective beneficial owners of each such Series shall be
exercised only through the Clearing Agency or Foreign Clearing Agency and the
applicable Clearing Agency Participants and shall be limited to those
established by law and agreements between such beneficial owners and the
Clearing Agency or Foreign Clearing Agency and/or the Clearing Agency
Participants. Pursuant to the Depository Agreement applicable to a Series,
unless and until Definitive Notes of such Series are issued pursuant to
Section 2.13, the initial Clearing Agency shall make book-entry transfers among
the Clearing Agency Participants and receive and transmit distributions of
principal and interest on the related Notes to such Clearing Agency
Participants.

 

24



--------------------------------------------------------------------------------

For purposes of any provision of this Indenture requiring or permitting actions
with the consent of, or at the direction of, Noteholders evidencing a specified
percentage of the aggregate unpaid principal amount of Notes, such direction or
consent may be given by beneficial owners (acting through the Clearing Agency,
the Foreign Clearing Agency, or the Clearing Agency Participants) owning
beneficial interests in the Notes evidencing the requisite percentage of
principal amount of Notes.

Section 2.12. Notices to Clearing Agency or Foreign Clearing Agency.

Whenever a notice or other communication is required to be given to the
Noteholders of any Series or Class with respect to which Book-Entry Notes have
been issued, unless and until Definitive Notes shall have been issued to the
related beneficial owners pursuant to Section 2.13, the Indenture Trustee shall
give all such notices and communications to the Clearing Agency or Foreign
Clearing Agency, as applicable.

Section 2.13. Definitive Notes.

If Book-Entry Notes have been issued with respect to any Series or Class and
(i) (a) the Issuer advises the Indenture Trustee that the Clearing Agency or
Foreign Clearing Agency is no longer willing or able to discharge properly its
responsibilities with respect to such Series or Class and (b) the Issuer is
unable to locate and reach an agreement on satisfactory terms with a qualified
successor, (ii) to the extent permitted by law, the Issuer, at its option,
advises the Indenture Trustee in writing that it elects to terminate the
book-entry system through the Clearing Agency or Foreign Clearing Agency with
respect to such Series or Class or (iii) after the occurrence of a Servicer
Default or an Event of Default, beneficial owners of such Series or Class
representing not less than 50% of the principal amount of the Book-Entry Notes
of such Series or Class advise the Indenture Trustee and the applicable Clearing
Agency or Foreign Clearing Agency in writing through the applicable Clearing
Agency Participants that the continuation of a book-entry system with respect to
the Notes of such Series or Class is no longer in the best interests of the
beneficial owners of such Series or Class, then the Indenture Trustee shall
notify all beneficial owners of such Series or Class, through the Clearing
Agency or Foreign Clearing Agency, as applicable, of the occurrence of such
event and of the availability of Definitive Notes to beneficial owners of such
Series or Class. Upon surrender to the Indenture Trustee of such Notes by the
Clearing Agency, accompanied by registration instructions from the applicable
Clearing Agency for registration, the Issuer shall execute and the Indenture
Trustee shall authenticate Definitive Notes of such Class and shall recognize
the registered holders of such Definitive Notes as Noteholders under this
Indenture. Neither the Issuer nor the Indenture Trustee shall be liable for any
delay in delivery of such instructions, and the Issuer and the Indenture Trustee
may conclusively rely on, and shall be protected in relying on, such
instructions. Upon the issuance of Definitive Notes of such Series, all
references herein to obligations imposed upon or to be performed by the
applicable Clearing Agency or Foreign Clearing Agency shall be deemed to be
imposed upon and performed by the Indenture Trustee, to the extent applicable
with respect to such Definitive Notes, and the Indenture Trustee shall recognize
the registered Holders of such Definitive Notes of such Series or Class as
Noteholders of such Series or Class hereunder. Definitive Notes will be
transferable and exchangeable at the offices of the Note Registrar.

 

25



--------------------------------------------------------------------------------

Section 2.14. Global Note.

If specified in the related Indenture Supplement for any Series or Class, the
Notes for such Series or Class will initially be issued in the form of a single
temporary global Note (the “Global Note”) in bearer form, without interest
coupons, in the denomination of the entire aggregate principal amount of such
Series or Class and substantially in the form set forth in the exhibit with
respect thereto attached to the related Indenture Supplement. The Global Note
will be executed by the Issuer and authenticated by the Indenture Trustee at the
written direction of the Issuer upon the same conditions, in substantially the
same manner and with the same effect as the Definitive Notes. The Global Note
may be exchanged for Bearer or Registered Notes in definitive form, as provided
in the related Indenture Supplement. Except as otherwise specifically provided
in the Indenture Supplement, any Notes that are issued in bearer form shall be
issued in accordance with the requirements of Code Section 163(f)(2).

Section 2.15. Meetings of Noteholders.

To the extent and as more specifically provided by the Indenture Supplement for
any Series issued in whole or in part in Bearer Notes, the Indenture Trustee may
at any time call a meeting of the Noteholders of such Series, for the purpose of
approving a modification of or amendment to, or obtaining a waiver of, any
covenant or condition set forth in this Indenture for such Series or in the
Notes of such Series, subject to Article IX.

Section 2.16. Release of Collateral.

Subject to Section 11.01, the Indenture Trustee shall release property from the
lien of this Indenture only upon receipt of an Issuer Order accompanied by an
Officer’s Certificate, an Opinion of Counsel and (if required by the TIA)
Independent Certificates in accordance with TIA §§314(c) and 314 (d)(1) or an
Opinion of Counsel in lieu of such Independent Certificates to the effect that
the TIA does not require any such Independent Certificates.

ARTICLE III

REPRESENTATIONS AND COVENANTS OF ISSUER

Section 3.01. Payment of Principal and Interest.

(a) The Issuer will duly and punctually pay principal (and premium, if any) and,
if such Note is an Interest-bearing Note, interest, in each case in accordance
with the terms of the Notes as specified in the relevant Indenture Supplement.

(b) The Noteholders of a Series as of the Record Date in respect of a Payment
Date shall be entitled to the interest (if any) accrued and payable and
principal (and premium, if any) payable on such Payment Date as specified in the
related Indenture Supplement. All payment obligations under a Note are
discharged to the extent such payments are made to the Noteholder of record.

 

26



--------------------------------------------------------------------------------

Section 3.02. Maintenance of Office or Agency.

The Issuer will maintain an office or agency within St. Paul, Minnesota or New
York, New York where Notes may be presented or surrendered for payment, where
Notes may be surrendered for registration of transfer or exchange and where
notices and demands to or upon the Issuer in respect of the Notes and this
Indenture may be served. The Issuer hereby initially appoints the Indenture
Trustee located at its Corporate Trust Office to serve as its agent for the
foregoing purposes. The Issuer will give prompt written notice to the Indenture
Trustee, the Servicer and the Noteholders of any change in the location of any
such office or agency. If at any time the Issuer shall fail to maintain any such
office or agency or shall fail to furnish the Indenture Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office, and the Issuer hereby appoints the
Indenture Trustee as its agent to receive all such presentations, surrenders,
notices and demands at its Corporate Trust Office.

Section 3.03. Money for Note Payments to Be Held in Trust.

As specified in Section 8.02 and in the related Indenture Supplement, all
payments of amounts due and payable on the Notes which are to be made from
amounts withdrawn from the Collection Account, any Series Account or the Special
Funding Account shall be made on behalf of the Issuer by the Indenture Trustee
or by the Paying Agent, and no amounts so withdrawn from the Collection Account,
any Series Account or the Special Funding Account shall be paid over to or at
the direction of the Issuer except as provided in this Indenture or in the
related Indenture Supplement.

Whenever the Issuer shall have a Paying Agent in addition to the Indenture
Trustee, it will, on or before the Business Day next preceding each Payment
Date, direct in writing the Indenture Trustee to deposit with such Paying Agent
on or before such Payment Date an aggregate sum sufficient to pay the amounts
then becoming due, such sum to be (i) held in trust for the benefit of Persons
entitled thereto and (ii) invested, pursuant to an Issuer Order or at the
written direction of the Servicer, as applicable, by the Paying Agent in a
specific Eligible Investment in accordance with the terms of the related
Indenture Supplement. For all investments made by a Paying Agent under this
Section 3.03, such Paying Agent shall be entitled to all of the rights and
obligations of the Indenture Trustee under this Indenture and the related
Indenture Supplement, such rights and obligations being incorporated in this
paragraph by this reference.

The Issuer will cause each Paying Agent other than the Indenture Trustee to
execute and deliver to the Issuer and the Indenture Trustee an instrument in
which such Paying Agent shall agree with the Issuer (and if the Indenture
Trustee acts as Paying Agent, it hereby so agrees), subject to the provisions of
this Section 3.03, that such Paying Agent will:

(i) hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;

 

27



--------------------------------------------------------------------------------

(ii) give the Indenture Trustee notice of any default by the Issuer (or any
other obligor upon the Notes) of which it has actual knowledge in the making of
any payment required to be made with respect to the Notes;

(iii) at any time during the continuance of any such default, upon the written
request of the Indenture Trustee, forthwith pay to the Indenture Trustee all
sums so held in trust by such Paying Agent;

(iv) immediately resign as a Paying Agent and forthwith pay to the Indenture
Trustee all sums held by it in trust for the payment of Notes if at any time it
ceases to meet the standards required to be met by a Paying Agent at the time of
its appointment; and

(v) comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Notes of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith.

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, by Issuer Order direct any
Paying Agent to pay to the Indenture Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Indenture Trustee upon the same trusts
as those upon which such sums were held by such Paying Agent; and upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such money.

Subject to applicable laws with respect to escheat of funds, and after such
notice required with respect to Notes not surrendered for cancellation pursuant
to Section 10.02(b) is given, any money held by the Indenture Trustee or any
Paying Agent in trust for the payment of any amount due with respect to any Note
remaining unclaimed for two years after such amount has become due and payable
shall be discharged from such trust, and the Indenture Trustee or such Paying
Agent, as the case may be, shall give prompt notice of such occurrence to the
Issuer and shall release such money to the Issuer on Issuer Order; and the
Holder of such Note shall thereafter, as an unsecured general creditor, look
only to the Issuer (and then only to the extent of the amounts so paid to the
Issuer) for payment thereof, and all liability of the Indenture Trustee or such
Paying Agent with respect to such trust money shall thereupon cease; provided,
however, that the Indenture Trustee or such Paying Agent, before being required
to make any such repayment, shall at the direction of the Issuer cause to be
published once, in a newspaper published in the English language, customarily
published on each Business Day and of general circulation in The City of New
York, notice that such money remains unclaimed and that, after a date specified
therein, which shall not be less than thirty (30) days from the date of such
publication, any unclaimed balance of such money then remaining will be repaid
to the Issuer. The cost of any such notice or publication shall be paid out of
funds in the Collection Account or any Series Account held for the benefit of
the Noteholders. The Indenture Trustee shall also adopt and employ, at the
expense of the Issuer, any other reasonable means of notification of such
repayment (including, but not limited to, mailing notice of such repayment to
Holders whose Notes have been called but have not been surrendered for
redemption or whose right to or interest in moneys due and payable but not
claimed is determinable from the records of the Indenture Trustee or of any
Paying Agent, at the last address of record for each such Holder).

 

28



--------------------------------------------------------------------------------

Section 3.04. Existence.

The Issuer will keep in full effect its existence, rights and franchises as a
business trust under the laws of the State of Nevada (unless it becomes, or any
successor Issuer hereunder is or becomes, organized under the laws of any other
state or of the United States of America, in which case the Issuer will keep in
full effect its existence, rights and franchises under the laws of such other
jurisdiction) and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Indenture, the Notes, the Trust
Estate and each other related instrument or agreement included in the Trust
Estate. The Issuer shall not consolidate or merge with or into any other Person
or convey or transfer its properties and assets substantially as an entity to
any Person (except as provided in the Granting Clauses) unless it has received a
Tax Opinion dated the date of such consolidation, merger or transfer (and shall
have delivered copies thereof to the Indenture Trustee).

Section 3.05. Protection of Trust.

The Issuer will from time to time take all actions necessary, including without
limitation preparing, or causing to be prepared, authorizing, executing and
delivering all such supplements and amendments hereto and all such financing
statements, amendments to financing statements, continuation statements, if any,
instruments of further assurance and other instruments, and will take such other
action necessary or advisable to:

(a) Grant more effectively all or any portion of the Trust Estate as security
for the Notes;

(b) maintain or preserve the lien and security interest (and the priority
thereof) of this Indenture or to carry out more effectively the purposes hereof;

(c) perfect, publish notice of, or protect the validity of any Grant made or to
be made by this Indenture; or

(d) preserve and defend title to the Trust Estate and the rights therein of the
Indenture Trustee and the Noteholders and the Series Enhancers (if any) secured
thereby against the claims of all Persons.

The Issuer hereby designates the Indenture Trustee its agent and
attorney-in-fact to execute any instrument required pursuant to this
Section 3.05.

The Issuer shall pay or cause to be paid any taxes levied on all or any part of
the Trust Estate.

Section 3.06. Opinions as to Trust Estate.

(a) On each Series Issuance Date, the Issuer shall furnish to the Indenture
Trustee an Opinion of Counsel (with a copy to each Rating Agency, as applicable)
either stating that, in the opinion of such counsel, such action has been taken
to perfect the lien and security interest of this Indenture, including without
limitation with respect to the recording and filing of this Indenture, any
indentures supplemental hereto, and any other requisite documents, and with

 

29



--------------------------------------------------------------------------------

respect to the filing of any financing statements and amendments to financing
statements, as are so necessary and reciting the details of such action, or
stating that, in the opinion of such counsel, no such action is necessary to
maintain the perfection of such lien and security interest.

(b) On or before July 31 in each calendar year, beginning in 2007, the Issuer
shall furnish to the Indenture Trustee an Opinion of Counsel either stating
that, in the opinion of such counsel, such action has been taken to perfect the
lien and security interest of this Indenture, including without limitation with
respect to the recording, filing, re-recording and refiling of this Indenture,
any indentures supplemental hereto and any other requisite documents and with
respect to the filing of any financing statements and amendments to financing
statements as is so necessary and reciting the details of such action or stating
that in the opinion of such counsel no such action is necessary to maintain the
perfection of such lien and security interest. Such Opinion of Counsel shall
also describe the recording, filing, re-recording and refiling of this
Indenture, any indentures supplemental hereto and any other requisite documents
and the filing of any financing statements and amendments to financing
statements that will, in the opinion of such counsel, be required to maintain
the perfection of the lien and security interest of this Indenture until July 31
in the following calendar year.

Section 3.07. Performance of Obligations; Servicing of Payment Obligations.

(a) The Issuer will not take any action and will use its best efforts not to
permit any action to be taken by others that would release any Person from any
of such Person’s material covenants or obligations under any instrument or
agreement included in the Trust Estate or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
expressly provided in this Indenture, the Transfer and Servicing Agreement or
such other instrument or agreement.

(b) The Issuer may contract with other Persons to assist it in performing its
duties under this Indenture, and any performance of such duties by a Person
identified to the Indenture Trustee in an Officer’s Certificate of the Issuer
shall satisfy the obligations of the Issuer with respect thereto. Initially, the
Issuer has contracted with the Administrator to assist the Issuer in performing
its duties under this Indenture.

(c) The Issuer will punctually perform and observe all of its obligations and
agreements contained in this Indenture, the Transaction Documents and in the
instruments and agreements relating to the Trust Estate, including but not
limited to filing or causing to be filed all UCC financing statements and
amendments to financing statements required to be filed by the terms of this
Indenture in accordance with and within the time periods provided for herein.

(d) If the Issuer shall have knowledge of the occurrence of a Servicer Default
under the Transfer and Servicing Agreement, the Issuer shall promptly notify the
Indenture Trustee and the Rating Agencies thereof, and shall specify in such
notice the action, if any, being taken with respect to such default. If a
Servicer Default shall arise from the failure of the Servicer to perform any of
its duties or obligations under the Transfer and Servicing Agreement with
respect to the Trust Estate, the Issuer shall take all reasonable steps
available to it to remedy such failure.

 

30



--------------------------------------------------------------------------------

(e) Without derogating from the absolute nature of the assignment granted to the
Indenture Trustee under this Indenture or the rights of the Indenture Trustee
hereunder, the Issuer agrees (i) that it will not, without the prior written
consent of the Indenture Trustee and satisfaction of the Rating Agency
Condition, amend, modify, waive, supplement, terminate or surrender, or agree to
any amendment, modification, supplement, termination, waiver or surrender of,
the terms of any Transaction Document (except to the extent otherwise provided
in the Transaction Documents), or waive timely performance or observance by the
Servicer or a Transferor under the Transfer and Servicing Agreement or by a
Seller under a Receivables Purchase Agreement or an Affinity Agreement; and
(ii) that any such amendment shall not (A) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, distributions that are required
to be made for the benefit of the Noteholders, except as provided herein or in
the Transfer and Servicing Agreement, or (B) reduce the percentage of the
Holders of the principal amount of Outstanding Notes that, by the terms of the
Transaction Documents, is required to consent to any such amendment, without the
consent of the Holders of all the Notes. If any such amendment, modification,
supplement or waiver shall be so consented to by the Indenture Trustee and such
Noteholders, the Issuer agrees, promptly following a request by the Indenture
Trustee to do so, to execute and deliver, in its own name and at its own
expense, such agreements, instruments, consents and other documents as the
Indenture Trustee may deem necessary or appropriate in the circumstances.

(f) The Issuer shall deliver any Account Schedule (as defined in the Transfer
and Servicing Agreement) received by it pursuant to the Transfer and Servicing
Agreement to the Indenture Trustee.

Section 3.08. Negative Covenants.

So long as any Notes are outstanding, the Issuer shall not:

(a) sell, transfer, exchange, pledge or otherwise dispose of any part of the
Trust Estate except as expressly permitted by the Indenture, the Receivables
Purchase Agreements, the Trust Agreement or the Transfer and Servicing
Agreement;

(b) claim any credit on, or make any deduction from, the principal and interest
payable in respect of the Notes (other than amounts properly withheld from
payments under the Code or applicable state law) or assert any claim against any
present or former Noteholder by reason of the payment of any taxes levied or
assessed upon any part of the Trust Estate;

(c) incur, assume or guarantee any direct or contingent indebtedness other than
as contemplated by the Transaction Documents;

(d) (1) permit the validity or effectiveness of this Indenture to be impaired,
or permit the lien of this Indenture to be amended, hypothecated, subordinated,
terminated or discharged, or permit any Person to be released from any covenants
or obligations with respect to the Notes under this Indenture except as may be
expressly permitted hereby, (2) permit any Lien, charge, excise, claim, security
interest, mortgage or other encumbrance (other than the lien of this Indenture)
to be created on or extend to or otherwise arise upon or burden the Trust Estate
or any part thereof or any interest therein or (3) permit the lien of this
Indenture not to constitute a valid first priority perfected security interest
in the Trust Estate; or

 

31



--------------------------------------------------------------------------------

(e) voluntarily dissolve or liquidate in whole or in part.

Section 3.09. Statements as to Compliance

The Issuer will deliver to the Indenture Trustee, within 120 days after the end
of each fiscal year of the Issuer (commencing within 120 days after the end of
the fiscal year 2006), an Officer’s Certificate stating, as to the Authorized
Officer signing such Officer’s Certificate, that:

(a) a review of the activities of the Issuer during the 12-month period ending
at the end of such fiscal year (or in the case of the fiscal year ending
December 31, 2006, the period from the Closing Date to December 31, 2006) and of
performance under this Indenture has been made under such Authorized Officer’s
supervision; and

(b) to the best of such Authorized Officer’s knowledge, based on such review,
the Issuer has complied with all conditions and covenants under this Indenture
throughout such year, or, if there has been a default in the compliance with any
such condition or covenant, specifying each such default known to such
Authorized Officer and the nature and status thereof.

Section 3.10. Issuer’s Name, Location, etc.

(a) The Issuer’s exact legal name is, and at all times has been, the name that
appears for it on the signature page below.

(b) The Issuer has not used any trade or assumed names.

(c) The Issuer is, and at all time has been, a “registered organization” (within
the meaning of Article 9 of the UCC), organized solely under the laws of the
State of Nevada.

(d) The Issuer will not change its name or its type or jurisdiction of
organization unless it has given the Indenture Trustee at least thirty (30) days
prior written notice of such change.

Section 3.11. Successor Substituted.

(a) Upon any consolidation or merger, or any conveyance or transfer of the
properties and assets of the Issuer substantially as an entirety in accordance
herewith, the Person formed by or surviving such consolidation or merger (if
other than the Issuer) or the Person to which such conveyance or transfer is
made shall succeed to, and be substituted for, and may exercise every right and
power of, the Issuer under this Indenture with the same effect as if such Person
had been named as the Issuer herein.

(b) In the event of any such conveyance or transfer, the Person named as the
Issuer in the first paragraph of this Indenture or any successor which shall
theretofore have become such in the manner prescribed in this Section shall be
released from its obligations under this Indenture as Issuer immediately upon
the effectiveness of such conveyance or transfer, provided that the Issuer shall
not be released from any obligations or liabilities to the Indenture Trustee or
the Noteholders arising prior to such effectiveness.

 

32



--------------------------------------------------------------------------------

Section 3.12. No Other Business.

The Issuer shall not engage in any business other than the purpose and powers
set forth in Section 2.03 of the Trust Agreement and all activities incidental
thereto.

Section 3.13. No Borrowing.

The Issuer shall not issue, incur, assume, guarantee or otherwise become liable,
directly or indirectly, for any indebtedness except as contemplated by the
Transaction Documents and the Notes.

Section 3.14. Guarantees, Loans, Advances and Other Liabilities.

Except as contemplated by the Trust Agreement, the Administration Agreement, the
Transfer and Servicing Agreement, this Indenture or any Indenture Supplement,
the Issuer shall not make any loan or advance or credit to, or guarantee
(directly or indirectly or by an instrument having the effect of assuring
another’s payment or performance on any obligation or capability of so doing or
otherwise), endorse or otherwise become contingently liable, directly or
indirectly, in connection with the obligations, stocks or dividends of, or own,
purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, or any other interest in, or make any
capital contribution to, any other Person.

Section 3.15. Removal of Administrator.

So long as any Notes are outstanding, the Issuer shall not remove the
Administrator without cause unless the Rating Agency Condition shall have been
satisfied in connection with such removal.

Section 3.16. Tax Treatment.

Unless otherwise specified in the applicable Indenture Supplement with respect
to a particular Series, the Issuer has entered into this Indenture, and the
Notes will be issued, with the intention that, for federal, state and local
income and franchise tax purposes, (i) the Notes of a Series will qualify as
indebtedness secured by the Receivables and (ii) the Issuer shall not be treated
as an association or publicly traded partnership taxable as a corporation. The
Issuer, by entering into this Agreement, and each Noteholder, by the acceptance
of any such Note (and each beneficial owner of a Note, by its acceptance of an
interest in the applicable Note), agree to treat such Notes for federal, state
and local income and franchise tax purposes as indebtedness of the Issuer. Each
Holder of such Note agrees that it will cause any beneficial owner of such Note
acquiring an interest in a Note through it to comply with this Agreement as to
treatment of indebtedness under applicable tax law, as described in this
Section 3.16. The parties hereto agree that they shall not cause or permit the
making, as applicable, of any election under Treasury Regulation
Section 301.7701-3 whereby the Issuer or any portion thereof would be treated as
a corporation for federal income tax purposes and, except as required by
Section 6.14 of this Indenture, shall not file tax returns or obtain any federal
employer identification number for the Issuer, but shall treat the Issuer as a
security device or disregarded entity for federal income tax purposes. The
provisions of this Indenture shall be construed in furtherance of the foregoing
intended tax treatment.

 

33



--------------------------------------------------------------------------------

Section 3.17. Notice of Events of Default.

The Issuer agrees to give the Indenture Trustee and the Rating Agencies prompt
written notice of each Event of Default hereunder and, immediately after
obtaining knowledge of any of the following occurrences, written notice of each
default on the part of the Servicer or the Transferor of its obligations under
the Transfer and Servicing Agreement and each default on the part of a Seller of
its obligations under any Receivables Purchase Agreement or any Affinity
Agreement.

Section 3.18. Further Instruments and Acts.

Upon request of the Indenture Trustee, the Issuer will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of this Indenture.

ARTICLE IV

SATISFACTION AND DISCHARGE

Section 4.01. Satisfaction and Discharge of this Indenture.

This Indenture shall cease to be of further effect with respect to the Notes
except as to (a) rights of registration of transfer and exchange,
(b) substitution of mutilated, destroyed, lost or stolen Notes, (c) the rights
of Noteholders to receive payments of principal thereof and interest thereon,
(d) Sections 3.03, 3.08, 3.09, 3.11, 3.12 and 11.17, (e) the rights and
immunities of the Indenture Trustee hereunder, including the rights of the
Indenture Trustee under Section 6.07 hereof and Section 6.04 of the Transfer and
Servicing Agreement, and the obligations of the Indenture Trustee under
Section 4.02, and (f) the rights of Noteholders as beneficiaries hereof with
respect to the property so deposited with the Indenture Trustee and payable to
all or any of them, and the Indenture Trustee, on demand of and at the expense
of the Issuer, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture with respect to the Notes when

(i) either:

(A) all Notes theretofore authenticated and delivered (other than (1) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 2.06, and (2) Notes for whose full payment money is held
in trust by the Indenture Trustee and thereafter repaid to the Issuer or
discharged from such trust, as provided in Section 3.03) have been delivered to
the Indenture Trustee for cancellation; or

(B) all Notes not theretofore delivered to the Indenture Trustee for
cancellation:

(I) have become due and payable;

(II) will become due and payable in full at the Stated Maturity Date for such
Notes; or

 

34



--------------------------------------------------------------------------------

(III) are to be called for redemption within one year under arrangements
satisfactory to the Indenture Trustee for the giving of notice of redemption by
the Indenture Trustee in the name, and at the expense, of the Issuer;

and the Issuer, in the case of (I), (II) or (III) above, has irrevocably
deposited or caused to be irrevocably deposited with the Indenture Trustee
either from proceeds of another Series of Notes issued under this Indenture,
collections of Principal Receivables allocated for such purpose or from other
sources which do not include any amounts contributed directly or indirectly by
or derived from funds of any Transferor, any Affiliate of a Transferor or an
agent of a Transferor, cash or direct obligations of or obligations guaranteed
by the United States of America (which will mature prior to the date such
amounts are payable), in trust for such purpose, in an amount sufficient to pay
and discharge the entire indebtedness on such Notes not theretofore delivered to
the Indenture Trustee for cancellation when due at the Expected Principal
Payment Date or later Payment Date, at the Stated Maturity Date for such Class
or Series of Notes or the Redemption Date (if Notes shall have been called for
redemption pursuant to the applicable Indenture Supplement), as the case may be;

(ii) the Issuer has paid or caused to be paid all other sums payable hereunder
by the Issuer; and

(iii) the Issuer has delivered to the Indenture Trustee an Officer’s Certificate
of the Issuer, an Opinion of Counsel and (if required by the TIA or requested by
the Indenture Trustee) an Independent Certificate from a firm of certified
public accountants, each meeting the applicable requirements of Section 11.01(a)
and each stating that all conditions precedent herein provided for relating to
the satisfaction and discharge of this Indenture have been complied with.

Section 4.02. Application of Trust Money.

All monies deposited with the Indenture Trustee pursuant to Section 4.01 hereof
shall be held in trust and applied by it, in accordance with the provisions of
the Notes, this Indenture and the applicable Indenture Supplement, to make
payments, either directly or through any Paying Agent, as the Indenture Trustee
may determine, to the Noteholders and for the payment in respect of which such
monies have been deposited with the Indenture Trustee, of all sums due and to
become due thereon for principal and interest; but such monies need not be
segregated from other funds except to the extent required herein or in the
Transfer and Servicing Agreement or required by law.

 

35



--------------------------------------------------------------------------------

ARTICLE V

DEFAULTS AND REMEDIES

Section 5.01. Early Redemption Events.

An “Early Redemption Event” with respect to any Outstanding Note of any Series
or Class means any Early Redemption Event specified in the related Indenture
Supplement or any one of the following events:

(a) an Insolvency Event relating to the Transferor or an Account Owner shall
have occurred; or

(b) The Issuer shall have become subject to regulation by the Commission as an
“investment company” under the Investment Company Act.

The occurrence of either of the events described in (a) and (b) above will cause
an Early Redemption Event (or if so provided in the Indenture Supplement for a
Series, a Reinvestment Event) for every Series Outstanding. Upon the occurrence
of any Early Redemption Event, a Redemption Period shall commence and payment on
the Notes of each Series will be made in accordance with the terms of the
related Indenture Supplement.

Section 5.02. Events of Default.

An “Event of Default” with respect to any Outstanding Note of any Series means
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):

(a) default in the payment of principal of any Note of that Series when the same
becomes due and payable; or

(b) default in the payment of any interest on any Note of that Series when the
same becomes due and payable and such default shall continue for a period of
thirty-five (35) days; or

(c) default in the performance or observance of any covenant or agreement of the
Issuer made in this Indenture in respect of the Notes of that Series (other than
a covenant or agreement, a default in the performance or observance of which is
elsewhere in this Section specifically dealt with) (all of such covenants and
agreements in this Indenture which are not expressly stated to be for the
benefit of a particular Series shall be considered to be for the benefit of the
Notes of all Series), or any representation or warranty of the Issuer made in
this Indenture or in any certificate or other writing delivered pursuant hereto
or in connection herewith proving to have been incorrect in any material respect
as of the time when the same shall have been made, which default has a material
adverse effect on the interests of the Noteholders of that Series (or all
Series, as applicable) and continues unremedied for sixty (60) days after the
date on which written notice of such failure, requiring the same to be remedied
(a “Notice of Default”), shall have been given, by overnight delivery or
messenger delivery or by

 

36



--------------------------------------------------------------------------------

registered or certified mail, return receipt requested (i) to the Issuer by the
Indenture Trustee or any Series Enhancer, or (ii) to the Issuer and the
Indenture Trustee by Noteholders of any Outstanding Series holding Notes
evidencing not less than fifty (50) percent of the Outstanding principal amount
for such Series (or all Series, as applicable); or

(d) an Insolvency Event with respect to the Issuer has occurred.

The Issuer shall deliver to the Indenture Trustee, within five (5) days after
the occurrence of any Default or an Insolvency Event, written notice in the form
of an Officer’s Certificate of the Issuer of such Default or Insolvency Event,
its status and what action the Issuer is taking or proposes to take with respect
thereto.

Section 5.03. Acceleration of Maturity; Rescission and Annulment.

(a) If an Event of Default described in paragraph (a), (b) or (c) of
Section 5.02 should occur and be continuing for a Series, then in every such
case the Indenture Trustee or the Holders of Notes representing not less than a
majority of the Outstanding principal amount of that Series may declare all the
Notes of that Series to be immediately due and payable, by a notice in writing
to the Issuer (and to the Indenture Trustee if declared by Noteholders), and
upon any such declaration the unpaid principal amount of the Notes of that
Series, together with accrued or accreted and unpaid interest thereon through
the date of acceleration, shall become immediately due and payable.

(b) If an Event of Default described in paragraph (d) of Section 5.02 should
occur and be continuing, then the unpaid principal of the Notes, together with
the accrued or accreted and unpaid interest thereon through the date of
acceleration, shall automatically become, and shall be considered to be
declared, due and payable.

(c) At any time after such declaration of acceleration of maturity has been made
and before a judgment or decree for payment of the money due has been obtained
by the Indenture Trustee as hereinafter in this Article V provided, the Holders
of Notes representing not less than a majority of the Outstanding principal
amount of the Notes of such Series, by written notice to the Issuer and the
Indenture Trustee, may rescind and annul such declaration and its consequences
if:

(i) the Issuer has paid or deposited with the Indenture Trustee a sum sufficient
to pay:

(A) all payments of principal of and interest on the Notes of that Series and
all other amounts that would then be due hereunder or upon the Notes of that
Series if the Event of Default giving rise to such acceleration had not
occurred; and

(B) all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and its agents and outside counsel; and

 

37



--------------------------------------------------------------------------------

(ii) all Events of Default, other than the nonpayment of the principal of the
Notes of that Series that has become due solely by such acceleration, have been
cured or waived as provided in Section 5.13.

No such rescission shall affect any subsequent default or impair any right
consequent to it.

Section 5.04. Collection of Indebtedness and Suits for Enforcement by Indenture
Trustee.

(a) The Issuer covenants that if (i) default is made in the payment of any
interest on any Note when the same becomes due and payable, and such default
continues for a period of thirty-five (35) days following the date on which it
became due and payable or (ii) default is made in the payment of principal of
any Note, if and to the extent not previously paid when the same becomes due and
payable, the Issuer will, upon demand of the Indenture Trustee, immediately pay
to the Indenture Trustee for the benefit of the Noteholders the whole amount
then due and payable on such Notes for principal and interest, with interest
upon the overdue principal and, to the extent that payments of such interest
shall be legally enforceable, upon overdue installments of interest at the
applicable Interest Rate and, in addition thereto, such further amount as shall
be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee, its agents and outside counsel.

(b) If the Issuer fails to pay such amounts forthwith upon such demand, the
Indenture Trustee, in its own name and as trustee of an express trust, may
institute a Proceeding for the collection of the sums so due and unpaid, and may
prosecute such Proceeding to judgment or final decree, and may enforce the same
against the Issuer or other obligor upon such Notes and collect in the manner
provided by law out of the Trust Estate or the property of another obligor on
the Notes, wherever situated, the monies adjudged or decreed to be payable in
the manner provided by law.

(c) If an Event of Default occurs and is continuing, the Indenture Trustee may,
in its discretion and subject to the provisions of Section 5.03, Section 5.05,
Section 5.12 and Section 6.01, proceed to protect and enforce its rights and the
rights of the Noteholders of the affected Series (or all Series, as applicable)
under this Indenture by such appropriate Proceedings as the Indenture Trustee
shall deem most effectual to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement contained in this
Indenture or in aid of the exercise of any power granted in this Indenture, or
to enforce any other proper remedy or legal or equitable right vested in the
Indenture Trustee by this Indenture or by law.

(d) In case there shall be pending, relative to the Issuer or any other obligor
upon the Notes of the affected Series or any Person having or claiming an
ownership interest in the Trust Estate, Proceedings under Title 11 of the United
States Code or any other applicable Debtor Relief Law or in case a receiver,
conservator, assignee, trustee in bankruptcy, liquidator, sequestrator,
custodian or other similar official shall have been appointed for or taken
possession of the Issuer or its property or such other obligor or Person, or in
case of any other comparable judicial Proceedings relative to the Issuer or the
creditors or property of the Issuer or such other obligor or Person, the
Indenture Trustee, regardless whether the principal of any Notes shall then

 

38



--------------------------------------------------------------------------------

be due and payable as therein expressed or by declaration or otherwise and
regardless whether the Indenture Trustee shall have made any demand pursuant to
the provisions of this Section 5.04, shall be entitled and empowered, by
intervention in such Proceedings or otherwise:

(i) to file one or more claims for the whole amount of principal and interest
owing and unpaid in respect of the Notes of such Series, and to file such other
papers or documents, and take such other actions, as may be necessary or
advisable in order to have the claims of the Indenture Trustee (including any
claim for reasonable compensation to the Indenture Trustee and each predecessor
Indenture Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all expenses and liabilities incurred, and all advances made,
by the Indenture Trustee and each predecessor Indenture Trustee, except as a
result of negligence or bad faith) and of the Noteholders of such Series,
allowed in any such Proceedings;

(ii) unless prohibited by applicable law, to vote on behalf of the Noteholders
of such Series in any election of a trustee or a standby trustee in bankruptcy
or a Person performing similar functions in comparable Proceedings; and

(iii) to collect and receive any monies or other property payable or deliverable
on any such claims, and to distribute all amounts received with respect to the
claims of the Noteholders of such Series and of the Indenture Trustee on their
behalf;

and any trustee, receiver, liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by each of such Noteholders to make
payments to the Indenture Trustee, and, in the event that the Indenture Trustee
shall consent to the making of payments directly to such Noteholders, to pay to
the Indenture Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Indenture Trustee, each predecessor Indenture Trustee and
their respective agents, attorneys and counsel, and all other expenses and
liabilities incurred, and all advances made, by the Indenture Trustee and each
predecessor Indenture Trustee except as a result of negligence or bad faith.

(e) Nothing herein contained shall authorize the Indenture Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Noteholder any
plan of reorganization, arrangement, adjustment or composition affecting the
Notes or the rights of any Noteholder thereof, or authorize the Indenture
Trustee to vote in respect of the claim of any Noteholder in any such proceeding
except to vote for the election of a trustee in bankruptcy or similar Person as
provided in Section 5.04(d)(ii).

(f) All rights of action and of asserting claims under this Indenture, or under
any of the Notes, may be enforced by the Indenture Trustee without the
possession of any of the Notes or the production thereof in any trial or other
Proceedings relative thereto, and any such action or Proceedings instituted by
the Indenture Trustee shall be brought in its own name as trustee of an express
trust, and any recovery of judgment, subject to the payment of the expenses,
disbursements and compensation of the Indenture Trustee, each predecessor
Indenture Trustee and their respective agents and attorneys, shall be for the
benefit of the Holders of the Notes of the affected Series as provided herein.

 

39



--------------------------------------------------------------------------------

(g) In any Proceedings brought by the Indenture Trustee, the Indenture Trustee
shall be held to represent all the Noteholders of the affected Series (unless
the interests of the Indenture Trustee are adverse to those of such
Noteholders), and it shall not be necessary to make any such Noteholder party to
any such Proceedings.

Section 5.05. Remedies; Priorities.

(a) If an Event of Default shall have occurred and be continuing for any Series,
and the Notes of such Series have been accelerated under Section 5.03, the
Indenture Trustee shall (subject to Sections 5.06 and 11.17), do one or more of
the following:

 

  (i) institute Proceedings as provided in Section 5.04(b);

 

  (ii) sell all or a portion of the Issuer’s interest in the Principal
Receivables in an amount not to exceed the product of (i) the Allocation Amount
for the accelerated Series and (ii) one divided by the excess of one over the
Discount Percentage, and the related Finance Charge Receivables, as shall
constitute a part of Trust Estate (or rights of interest therein), at one or
more public or private sales called and conducted in any manner permitted by
law; and

 

  (iii) take any other appropriate action to protect and enforce the rights and
remedies of the Indenture Trustee or the Noteholders of the accelerated Series
hereunder;

provided, however, that the Indenture Trustee may not exercise the remedy in
subparagraph (ii) above unless (A) the Holders of 100% of the Outstanding
principal amount of the Notes of the accelerated Series consent thereto, (B) the
Indenture Trustee determines that (the Indenture Trustee may rely upon the
opinion of an Independent investment banking firm or accounting firm of national
reputation in making such determination) the proceeds of such sale distributable
to the Noteholders of the affected Series are sufficient to discharge in full
all amounts then due and unpaid upon such Notes for principal and interest or
(C) the Indenture Trustee determines that (the Indenture Trustee may rely upon
the opinion of an Independent investment banking firm or accounting firm of
national reputation in making such determination) the Trust Estate may not
continue to provide sufficient funds for the payment of principal of and
interest on the Notes as they would have become due if the Notes had not been
declared due and payable, and the Indenture Trustee obtains the consent of the
Holders of not less than 66 2/3% of the Outstanding principal amount of the
Notes of each Class of such affected Series. In determining such sufficiency or
insufficiency with respect to clauses (B) and (C), the Indenture Trustee may, at
the expense of the Servicer, but need not, obtain and rely upon an opinion of an
Independent investment banking or accounting firm of national reputation as to
the feasibility of such proposed action and as to the sufficiency of the Trust
Estate for such purpose.

(b) If the Indenture Trustee collects any money or property for a Series
pursuant to this Article V following the acceleration of the maturities of the
Notes for such Series pursuant to Section 5.03 (so long as such declaration
shall not have been rescinded or annulled), it shall pay out the money or
property in the following order (unless otherwise provided in the related
Indenture Supplement):

 

40



--------------------------------------------------------------------------------

FIRST: to the Indenture Trustee for amounts due pursuant to Section 6.07 hereof
and Section 6.04 of the Transfer and Servicing Agreement;

SECOND: to Holders of Notes of such Series for amounts due and unpaid on such
Notes for interest, in respect of which or for the benefit of which such money
has been collected, ratably, without preference or priority of any kind except
for preferences or priorities specified in and in accordance with the related
Indenture Supplement, according to the amounts due and payable on such Notes for
interest according to the terms of the related Indenture Supplement;

THIRD: to Holders of Notes of such Series for amounts due and unpaid on such
Notes for principal, in respect of which or for the benefit of which such money
has been collected, ratably, without preference or priority of any kind except
for preferences or priorities specified in and in accordance with the related
Indenture Supplement, according to the amounts due and payable on such Notes for
principal according to the terms of the related Indenture Supplement;

FOURTH: to Holders of Notes of such Series for amounts, if any, that remain
owing to such Holders of Notes of such Series after the applications of amounts
described in SECOND and THIRD above, in respect of which or for the benefit of
which such money has been collected, ratably, without preference or priority of
any kind except for preferences or priorities specified in and in accordance
with the related Indenture Supplement, according to the amounts remaining due
and payable on such Notes according to the terms of the related Indenture
Supplement;

FIFTH: to any Series Enhancer, if any, for such Series for amounts due and
unpaid to such Series Enhancer under the Series Enhancement, in respect of which
or for the benefit of which such money has been collected, according to the
terms of the Series Enhancement; and

SIXTH: to the Issuer, free and clear of the lien of this Indenture, for
distribution pursuant to the Trust Agreement.

(c) After the application of money or property referred to in Section 5.05(b)
for an accelerated Series, amounts then held in the Collection Account, Special
Funding Account or Series Accounts for such Series and any amounts available
under the Series Enhancement for such Series shall be used to make payments to
the Holders of the Notes of such Series and the Series Enhancer for such Series
in accordance with the terms of this Indenture, the related Indenture Supplement
and the Series Enhancement for such Series. Following the sale of the Trust
Estate (or portion thereof) for a Series and the application of the proceeds of
such sale to such Series and the application of the amounts then held in the
Collection Account, the Special Funding Account and any Series Accounts for such
Series as are allocated to such Series and any amounts available under the
Series Enhancement for such Series, such Series shall no longer be entitled to
any allocation of Collections or other property constituting the Trust Estate
under this Indenture, any and all amounts remaining due on the Notes of such
Series shall be extinguished and shall not revive, the Notes of such Series
shall be cancelled, and the Notes of such Series shall no longer be Outstanding.

 

41



--------------------------------------------------------------------------------

(d) The Indenture Trustee may fix a record date and payment date for any payment
to Noteholders pursuant to this Section. At least fifteen (15) days before such
record date, the Indenture Trustee shall mail to each Noteholder a notice that
states the record date, the payment date and the amount to be paid.

Section 5.06. Optional Preservation of the Trust Estate.

If the Notes of any Series have been declared to be due and payable under
Section 5.03 following an Event of Default and such declaration and its
consequences have not been rescinded and annulled, and the Indenture Trustee has
not received directions from the Noteholders under Section 5.12, the Indenture
Trustee may, but need not, elect to maintain possession of the portion of the
Trust Estate allocated to such Notes. It is the desire of the parties hereto and
the Noteholders that there be at all times sufficient funds for the payment of
principal of and interest on the Notes, and the Indenture Trustee shall take
such desire into account when determining whether or not to maintain possession
of the Trust Estate allocated to such Notes. In determining whether to maintain
possession of the Trust Estate, the Indenture Trustee may, but need not, obtain
and rely upon an opinion of an Independent investment banking or accounting firm
of national reputation as to the feasibility of such proposed action and as to
the sufficiency of the Trust Estate for such purpose.

Section 5.07. Limitation on Suits.

No Noteholder shall have any right to institute any Proceedings, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless:

(a) the Holders of not less than 25% of the aggregate Outstanding principal
amount of all Series (or, with respect to any such action, suit or proceeding
that does not relate to all Series, Holders of not less than 25% of the
aggregate Outstanding principal amount of all Series to which such action or
proceeding relates) have made written request to the Indenture Trustee to
institute such proceeding in its own name as Indenture Trustee;

(b) such Noteholder or Noteholders have previously given written notice to the
Indenture Trustee of a continuing Event of Default;

(c) such Noteholder or Noteholders have offered to the Indenture Trustee
reasonable indemnity against the costs, expenses and liabilities to be incurred
in compliance with such request;

(d) the Indenture Trustee for sixty (60) days after its receipt of such notice,
request and offer of indemnity has failed to institute any such Proceeding; and

(e) no direction inconsistent with such written request has been given to the
Indenture Trustee during such sixty-day period by the Holders of a majority of
the Outstanding principal amount of the Notes of such Series (or all Series, as
applicable);

it being understood and intended that no one or more Noteholders of the affected
Series shall have any right in any manner whatsoever by virtue of, or by
availing of, any provision of this Indenture to affect, disturb or prejudice the
rights of any other Noteholders or to obtain or to seek

 

42



--------------------------------------------------------------------------------

to obtain priority or preference over any other Noteholders or to enforce any
right under this Indenture, except in the manner herein provided and for the
equal and ratable benefit of all the Noteholders except as may otherwise be
specified in any applicable Indenture Supplement.

In the event the Indenture Trustee shall receive conflicting or inconsistent
requests and indemnity from two (2) or more groups of Noteholders of the
affected Series or of all Series, as the case maybe, each representing less than
a majority of the Outstanding principal amount of Notes under such Series, the
Indenture Trustee in its sole discretion may determine what action, if any,
shall be taken, notwithstanding any other provisions of this Indenture.

Section 5.08. Unconditional Rights of Noteholders to Receive Principal and
Interest.

Notwithstanding any other provision in this Indenture, each Noteholder shall
have the right which is absolute and unconditional to receive payment of the
principal (and premium, if any) of and interest in respect of such Note as such
principal and interest becomes due and payable and to institute suit for the
enforcement of any such payment, and such right shall not be impaired without
the consent of such Noteholder.

Section 5.09. Restoration of Rights and Remedies.

If the Indenture Trustee or any Noteholder has instituted any Proceeding to
enforce any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned, or has been determined adversely to the Indenture
Trustee or such Noteholder, then and in every such case the Issuer, the
Indenture Trustee or the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Indenture Trustee and
the Noteholders shall continue as though no such Proceeding had been instituted.

Section 5.10. Rights and Remedies Cumulative.

Except as provided in Section 5.05, no right, remedy, power or privilege herein
conferred upon or reserved to the Indenture Trustee or the Noteholders is
intended to be exclusive of any other right, remedy, power or privilege, and
every right, remedy, power or privilege shall, to the extent permitted by law,
be cumulative. The assertion or exercise of any right or remedy shall not
preclude any other further assertion or the exercise of any other appropriate
right or remedy.

Section 5.11. Delay or Omission Not Waiver.

No failure to exercise and no delay in exercising, on the part of the Indenture
Trustee or of any Noteholder or other Person, any right or remedy occurring
hereunder upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article V may be exercised from time to
time, and as often as may be deemed expedient, by the Indenture Trustee or by
the Noteholders, as the case may be.

 

43



--------------------------------------------------------------------------------

Section 5.12. Control By Noteholders.

The Holders of a majority of the Outstanding principal amount of the Notes of
any Series, if an Event of Default has occurred and is continuing for such
Series, shall have the right to direct the time, method and place of conducting
any Proceeding for any remedy available to the Indenture Trustee with respect to
the Notes of such Series or exercising any trust or power conferred on the
Indenture Trustee with respect to the Notes of such Series; provided, however,
that, subject to Section 6.01 and Section 6.03(d):

(a) the Indenture Trustee shall have the right to decline any such direction if
the Indenture Trustee, after being advised by counsel, determines that the
action so directed is in conflict with any rule of law or with this Indenture;
and

(b) the Indenture Trustee shall have the right to decline any such direction if
the Indenture Trustee in good faith shall, by a Responsible Officer of the
Indenture Trustee, determine that the Proceedings so directed would be illegal
or involve the Indenture Trustee in personal liability or be unjustly
prejudicial to the Noteholders not parties to such direction.

Section 5.13. Waiver of Past Defaults.

Prior to the declaration of the acceleration of the maturity of the Notes of a
Series as provided in Section 5.03, the Holders of a majority of the Outstanding
principal amount of the Notes of such Series may, on behalf of all such
Noteholders, waive in writing any past default with respect to the Notes of such
Series and its consequences (including an Event of Default), except a default:

(a) in the payment of the principal (or premium, if any) or interest in respect
of any Note of such Series, or

(b) in respect of a covenant or provision hereof that under Section 9.02 hereof
cannot be modified or amended without the consent of the Noteholder of each
Outstanding Note of such Series affected.

Upon any such written waiver, such default, and any Event of Default arising
therefrom, shall cease to exist and shall be deemed to have been cured for every
purpose of this Indenture; provided that no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
thereon.

Section 5.14. Undertaking for Costs.

All parties to this Indenture agree, and each Noteholder by its acceptance of a
Note shall be deemed to have agreed, that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Indenture Trustee for any action taken,
suffered or omitted by it as Indenture Trustee, the filing by any party litigant
in such suit of an undertaking to pay the costs of such suit, and that such
court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
provided that the provisions of this Section shall not apply to (a) any suit
instituted by the Indenture Trustee, (b) any suit instituted by any Noteholder,
or group of

 

44



--------------------------------------------------------------------------------

Noteholders (in compliance with Section 5.07), in each case holding in the
aggregate more than 10% of the principal balance of the Outstanding Notes of a
Series, or (c) any suit instituted by any Noteholder for the enforcement of the
payment of the principal of or interest on any Note on or after the date on
which any of such amounts was due pursuant to the terms of such Note or the
applicable Indenture Supplement (or, in the case of redemption, on or after the
applicable Redemption Date).

Section 5.15. Waiver of Stay or Extension Laws.

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may adversely affect the covenants or the
performance of this Indenture; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Indenture Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.

Section 5.16. Action on Notes.

The Indenture Trustee’s right to seek and recover judgment on the Notes or under
the Indenture shall not be affected by the seeking or obtaining of or
application for any other relief under or with respect to the Indenture. Neither
the lien of the Indenture nor any rights or remedies of the Indenture Trustee or
the Noteholders shall be impaired by the recovery of any judgment by the
Indenture Trustee against the Issuer or by the levy of any execution under such
judgment upon any portion of the Trust Estate. Subject to Section 5.05, any
money or property collected by the Indenture Trustee shall be applied as
specified in the applicable Indenture Supplement.

Section 5.17. Sale of Receivables.

(a) If the Receivables are to be sold under the terms of Section 5.05(a)(ii),
the Indenture Trustee, or its agents, shall, unless another method of sale is
directed in writing by the holders of a majority of the Outstanding principal
amount of the Notes of all Series, use its best efforts to sell, dispose or
otherwise liquidate the Receivables by the solicitation of competitive bids and
on terms equivalent to the best purchase offer as determined by the Indenture
Trustee. The Indenture Trustee may from time to time postpone any sale by public
announcement made at the time and place of such sale. The Indenture Trustee
hereby expressly waives its right to any amount fixed by law as compensation for
any sale.

(b) The Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer in connection with any sale of Receivables
pursuant to Section 5.05(a)(ii). No purchaser or transferee at any such sale
shall be bound to ascertain the Indenture Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
monies.

(c) In its exercise of the foreclosure remedy pursuant to Section 5.05(a)(ii),
the Indenture Trustee shall solicit bids from Permitted Assignees for the sale
of Principal Receivables in an amount equal to the product of (i) the Allocation
Amount of the accelerated

 

45



--------------------------------------------------------------------------------

Series of Notes at the time of sale and (ii) one divided by the excess of one
over the Discount Percentage, and the related Finance Charge Receivables, as
shall constitute a part of the Trust Estate. The Transferor or any of its
affiliates who are Permitted Assignees (other than CompuCredit) shall be
entitled to participate in, and to receive from the Indenture Trustee a copy of
each other bid submitted in connection with, such bidding process; provided that
(a) at least one participant other than the Transferor and any of its affiliates
must submit a bona fide offer, and (b) the Transferor and any of its affiliates
are prohibited from bidding an amount which exceeds fair value for the
transferred assets. The Indenture Trustee shall sell such Receivables (or
interests therein) to the bidder with the highest cash purchase offer. The
proceeds of any such sale shall be applied in accordance with Section 5.05(b).
In connection with any such sale of Receivables or interests therein, the
Indenture Trustee may contract with agents to assist in such sales.

 

46



--------------------------------------------------------------------------------

ARTICLE VI

THE INDENTURE TRUSTEE

Section 6.01. Duties of the Indenture Trustee.

(a) If an Event of Default with respect to a Series of Notes has occurred (which
has not been cured or waived) and a Responsible Officer of the Indenture Trustee
shall have actual knowledge or written notice of such Event of Default, the
Indenture Trustee shall, prior to the receipt of directions, if any, from the
Holders of not less than 50% of the Outstanding principal amount of the Notes
Outstanding of such Series, exercise the rights and powers vested in it by this
Indenture and use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

(b) Except during the continuance of an Event of Default: (i) the Indenture
Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied duties or covenants by
the Indenture Trustee shall be read into this Indenture; and (ii) in the absence
of bad faith or negligence on its part the Indenture Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Indenture
Trustee and conforming to the requirements of this Indenture; provided, however,
that the Indenture Trustee, upon receipt of any resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Indenture Trustee which are specifically required to be furnished
pursuant to any provision of this Indenture, shall examine them to determine
whether they substantially conform to the requirements of this Indenture or any
Indenture Supplement. The Indenture Trustee shall give prompt written notice to
the Servicer, the Issuer and each Rating Agency of any material lack of
conformity of any such instrument to the applicable requirements of this
Indenture discovered by the Indenture Trustee which would entitle some or all of
the Holders of the Notes of a Series or Class to take any action pursuant to
this Indenture or any Indenture Supplement.

(c) In case an Early Redemption Event or Reinvestment Event with respect to a
Series of Notes has occurred and is continuing and a Responsible Officer shall
have actual knowledge or written notice of such Early Redemption Event or
Reinvestment Event, the Indenture Trustee shall, prior to the receipt of
directions, if any, from the Holders of not less than 50% of the Outstanding
principal amount of the Notes Outstanding of such Series, exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in their exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own affairs.

(d) No provision of this Indenture shall be construed to relieve the Indenture
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct; provided, however, that:

(i) this paragraph (d) shall not be construed to limit the effect of paragraphs
(a) or (b) or (c) of this Section 6.01;

 

47



--------------------------------------------------------------------------------

(ii) the Indenture Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it shall be proven that the
Indenture Trustee was negligent in ascertaining the pertinent facts;

(iii) the Indenture Trustee shall not be liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
this Indenture and/or the direction of the Holders of a majority of the
Outstanding principal amount of all Series of Notes Outstanding (or, with
respect to any such action that does not relate to all Series, the Holders of a
majority of the aggregate Outstanding principal amount of all Series of Notes
Outstanding to which such action relates) relating to the time, method and place
of conducting any proceeding for any remedy available to the Indenture Trustee,
or for exercising any trust or power conferred upon the Indenture Trustee, under
this Indenture;

(iv) subject to the provisions of the TIA and paragraphs (a) and (b) and (c) of
this Section 6.01, the Indenture Trustee shall not be required to take notice of
or be deemed to have notice or knowledge of any Event of Default, Early
Redemption Event, Reinvestment Event or any other default unless a Responsible
Officer of the Indenture Trustee has actual knowledge or shall have received
written notice thereof. In the absence of receipt of such notice, the Indenture
Trustee may conclusively assume that none of such events have occurred; and

(v) subject to the provisions of the TIA and paragraphs (a) and (b) and (c) of
this Section 6.01, the Indenture Trustee shall have no duty (A) to see any
recording, filing or depositing of this Indenture or any agreement referred to
herein or any financing statement or amendments to a financing statement
evidencing a security interest, or to see to the maintenance of any such
recording or filing or depositing or to any rerecording, refiling or
redepositing of any thereof, (B) to see any insurance or (C) to see to the
payment or discharge of any tax, assessment, or other governmental charge or any
lien or encumbrance of any kind owing with respect to, assessed or levied
against, any part of the Trust Estate other than from funds available in the
Collection Account.

(e) No provision of this Indenture shall require the Indenture Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if there is reasonable ground for believing that repayment of
such funds or adequate indemnity against such risk or liability is not
reasonably assured to it, and none of the provisions contained in this Indenture
shall in any event require the Indenture Trustee to perform, or be responsible
for the manner of performance of, any obligations of the Servicer under the
Transfer and Servicing Agreement except during such time, if any, as the
Indenture Trustee shall be the successor to, and be vested with the rights,
duties, powers and privileges of, the Servicer in accordance with the terms of
Article VIII of the Transfer and Servicing Agreement.

(f) Every provision of this Indenture that in any way relates to the Indenture
Trustee is subject to subsections (a), (b), (c), (d) and (e) of this
Section 6.01.

(g) Except as expressly provided in this Indenture, the Indenture Trustee shall
have no power to vary the Trust Estate, including, without limitation, by
(i) accepting any

 

48



--------------------------------------------------------------------------------

substitute payment obligation for a Receivable initially transferred to the
Issuer under the Transfer and Servicing Agreement, (ii) adding any other
investment, obligation or security to the Issuer or (iii) withdrawing from the
Issuer any Receivables (except as otherwise provided in the Receivables Purchase
Agreements and the Transfer and Servicing Agreement).

(h) The Indenture Trustee shall have no responsibility or liability for
investment losses on Eligible Investments (other than as an obligor on any
Eligible Investments on which the institution acting as Indenture Trustee is an
obligor).

(i) The Indenture Trustee shall notify each Rating Agency promptly (but in no
event later than one (1) Business Day following the occurrence) of any Default,
Event of Default, Reinvestment Event, Early Redemption Event or potential
Reinvestment Event or Early Redemption Event of which a Responsible Officer of
the Indenture Trustee has written notice or actual knowledge.

(j) In the event that the Paying Agent or the Note Registrar shall fail to
perform any obligation, duty or agreement in the manner or on the day required
to be performed by the Paying Agent or the Note Registrar, as the case may be,
under this Indenture, the Indenture Trustee shall be obligated promptly upon
actual knowledge of a Responsible Officer thereof to perform such obligation,
duty or agreement in the manner so required.

(k) Every provision of this Indenture relating to the conduct of, affecting the
liability of, or affording protection to the Indenture Trustee shall be subject
to the provisions of this Section and to the applicable provisions of the TIA.

Section 6.02. Notice of Early Redemption Event, Reinvestment Event or Event of
Default.

Upon the occurrence of any Early Redemption Event, Reinvestment Event or Event
of Default of which a Responsible Officer of the Indenture Trustee has actual
knowledge or has received notice thereof, the Indenture Trustee shall transmit
by mail to all Noteholders as their names and addresses appear on the Note
Register and the Rating Agencies, notice of such Early Redemption Event,
Reinvestment Event or Event of Default hereunder known to a Responsible Officer
of the Indenture Trustee within thirty (30) days after it occurs or within ten
(10) Business Days after such Responsible Officer receives such notice or
obtains actual knowledge, if later.

Section 6.03. Certain Matters Affecting the Indenture Trustee.

Except as otherwise provided in Section 6.01 hereof:

(a) the Indenture Trustee may conclusively rely and shall fully be protected in
acting or refraining from acting in accordance with any resolution, certificate,
statement, instrument, Officer’s Certificate, opinion, report, notice, request,
direction, consent, order, bond, note, or other paper or document reasonably
believed by it to be genuine and to have been signed or presented to it pursuant
to this Indenture by the proper party or parties;

(b) except during the continuance of an Event of Default, whenever in the
administration of this Indenture the Indenture Trustee shall deem it desirable
that a matter be

 

49



--------------------------------------------------------------------------------

proved or established prior to taking, suffering or omitting any action
hereunder, the Indenture Trustee (unless other evidence is specifically
prescribed herein) may, in the absence of bad faith on its part, rely upon an
Officer’s Certificate of the Issuer;

(c) as a condition to the taking, suffering or omitting of any action by it
hereunder, the Indenture Trustee may consult with counsel and the advice of such
counsel or an Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance therewith;

(d) the Indenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture, or to honor the request or
direction of any of the Noteholders pursuant to this Indenture to institute,
conduct or defend any litigation hereunder in relation hereto, unless such
Noteholders shall have offered to the Indenture Trustee reasonable security or
indemnity against the costs, expenses and liabilities which might be incurred by
it in compliance with such request or direction; provided, however, that nothing
contained herein shall relieve the Indenture Trustee of the obligations, upon
the occurrence of an Event of Default (which has not been cured or waived) to
exercise such of the rights and powers vested in it by this Indenture and to use
the same degree of care or skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs;

(e) the Indenture Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, note or other
paper or document, believed by it to be genuine, but the Indenture Trustee, in
its discretion, may make such further inquiry or investigation into such facts
or matters as it may see fit, and, if the Indenture Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer and the Servicer, personally or by
agent or attorney;

(f) except as provided in Section 6.15 hereof, the Indenture Trustee may execute
any of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through agents, attorneys, custodians or nominees, and the
Indenture Trustee shall not be responsible for any misconduct or negligence on
the part of any agent, attorney, custodians or nominees appointed with due care
by it hereunder;

(g) the Indenture Trustee shall not be liable for any actions taken, suffered or
omitted by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon the Indenture Trustee by this
Indenture;

(h) except as may be required by Section 6.01(b), the Indenture Trustee shall
not be required to make any initial or periodic examination of any documents or
records related to any of the Trust Estate for the purpose of establishing the
presence or absence of defects, the compliance by the Issuer with its
representations and warranties or for any other purpose;

(i) whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section;

(j) the Indenture Trustee shall have no liability with respect to the acts or
omissions of the Servicer (except and to the extent the Indenture Trustee is the
Servicer),

 

50



--------------------------------------------------------------------------------

including acts or omissions in connection with the servicing, management or
administration of Receivables; calculations made by the Servicer (except to the
extent the Indenture Trustee is the Servicer) whether or not reported to the
Issuer or Indenture Trustee; and deposits into or withdrawals from any accounts
or funds established pursuant to the terms of this Indenture made by any Person
other than the Indenture Trustee;

(k) in the event that the Indenture Trustee is also acting as Paying Agent and
Note Registrar, the rights and protections afforded to the Indenture Trustee
pursuant to this Article VI shall also be afforded to such Paying Agent and Note
Registrar;

(l) the right of the Indenture Trustee to perform any discretionary act
enumerated in this Indenture shall not be construed as a duty, and the Indenture
Trustee shall not be answerable for other than its negligence or willful
misconduct in the performance of such act; and

(m) the Indenture Trustee shall not be required to give any bond or surety in
respect of the execution of the trust created hereby or the powers granted
hereunder.

Section 6.04. Not Responsible for Recitals or Issuance of Notes.

The recitals contained herein and in the Notes, except the certificate of
authentication of the Indenture Trustee, shall not be taken as the statements of
the Indenture Trustee, and the Indenture Trustee assumes no responsibility for
their correctness. The Indenture Trustee makes no representation as to the
validity or sufficiency of the Indenture, the Notes, or any related document or
as to the perfection or priority of any security interest therein. The Indenture
Trustee shall not be accountable for the use or application by the Issuer of the
proceeds from the Notes.

Section 6.05. Indenture Trustee May Hold Notes.

The Indenture Trustee, any Paying Agent, the Note Registrar or any other agent
of the Issuer, in its individual or any other capacity, may become the owner or
pledgee of Notes and subject to Section 6.11(3), may otherwise deal with the
Issuer with the same rights it would have if it were not Indenture Trustee,
Paying Agent, Note Registrar or such other agent.

Section 6.06. Money Held in Trust.

Money held by the Indenture Trustee in trust hereunder need not be segregated
from other funds held by the Indenture Trustee in trust hereunder except to the
extent required herein or by the Transfer and Servicing Agreement or required by
law. The Indenture Trustee shall be under no liability for interest on any money
received by it hereunder except (i) as otherwise agreed upon in writing by the
Indenture Trustee and the Issuer and (ii) as an obligor with respect to Eligible
Investments on which the institution acting as Indenture Trustee is an obligor.

Section 6.07. Compensation and Reimbursement.

(a) The Servicer shall pay to the Indenture Trustee from time to time reasonable
compensation for all services rendered by the Indenture Trustee under this
Indenture

 

51



--------------------------------------------------------------------------------

(which compensation shall not be limited by any law on compensation of a trustee
of an express trust). The Servicer shall reimburse the Indenture Trustee for all
reasonable out-of-pocket expenses incurred or made by it (including without
limitation expenses incurred in connection with notices or other communications
to the Noteholders), disbursements and advances incurred or made by the
Indenture Trustee in accordance with any of the provisions of this Indenture
(including but in no way limited to any expenses incurred pursuant to
Section 5.04, Section 5.05 and Section 5.06), any of the Transaction Documents
or any Series Enhancement. Such expenses shall include the reasonable fees and
out-of-pocket expenses, disbursements and advances of the Indenture Trustee’s
agents, any co-trustee, counsel, accountants and experts, except any such
expense, disbursement or advance as may arise from its negligence or bad faith.
In no event shall the Indenture Trustee advance any funds for the payment of
principal, interest or premium on any Notes.

(b) The Servicer’s payment obligations to the Indenture Trustee pursuant to this
Section shall survive the resignation and removal of the Indenture Trustee and
the discharge of this Indenture.

(c) When the Indenture Trustee incurs expenses after the occurrence of an Event
of Default specified in Section 5.02(d) with respect to the Issuer, the expenses
are intended to constitute expenses of administration under Title 11 of the
United States Code or any other applicable federal or state bankruptcy,
insolvency or similar law.

(d) Anything in this Indenture to the contrary notwithstanding, in no event
shall the Indenture Trustee be liable for special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Indenture Trustee has been advised of the likelihood of
such loss or damage and regardless of the form of action.

Section 6.08. Replacement of Indenture Trustee.

(a) The Indenture Trustee may resign at any time by giving thirty (30) days
prior written notice to the Issuer. The Holders of a majority of the Outstanding
principal amount of the Notes may remove the Indenture Trustee by so notifying
the Indenture Trustee and the Issuer and may appoint a successor Indenture
Trustee. The Issuer shall remove the Indenture Trustee by giving thirty
(30) days prior written notice to the Indenture Trustee if:

(i) the Indenture Trustee fails to comply with Section 6.11;

(ii) the Indenture Trustee shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to the Indenture
Trustee or all or substantially all of its property, or a decree or order of a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Indenture Trustee; or the Indenture Trustee shall admit
in writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations; or

 

52



--------------------------------------------------------------------------------

(iii) the Indenture Trustee otherwise becomes incapable of acting.

If the Indenture Trustee resigns or is removed or if a vacancy exists in the
office of Indenture Trustee for any reason (the Indenture Trustee in such event
being referred to herein as the retiring Indenture Trustee), the Issuer shall
promptly appoint a successor Indenture Trustee, which successor shall be
reasonably satisfactory to the Servicer.

(b) Any resignation or removal of the Indenture Trustee and appointment of
successor indenture trustee pursuant to any of the provisions of this Section
shall not become effective until acceptance of appointment by the successor
indenture trustee as provided in this Section 6.08(b).

(i) Any successor indenture trustee appointed as provided herein shall execute,
acknowledge and deliver to the Issuer, to the Servicer and to its predecessor
indenture trustee an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor indenture trustee shall
become effective and such successor indenture trustee, without any further act,
deed or conveyance, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor hereunder, with like effect as if
originally named as Indenture Trustee herein. The predecessor indenture trustee
shall deliver to the successor indenture trustee all documents or copies thereof
and statements and all money and other property held by it hereunder; and the
Issuer and the predecessor indenture trustee shall execute and deliver such
instruments and do such other things as may reasonably be required for fully and
certainly vesting and confirming in the successor indenture trustee all such
rights, powers, duties and obligations.

(ii) No successor indenture trustee shall accept appointment as provided in this
Section unless at the time of such acceptance such successor indenture trustee
shall be eligible under the provisions of Section 6.11.

(iii) Other than pursuant to Section 6.08(c), notwithstanding any other
provisions herein, the appointment of a successor indenture trustee shall not be
effective unless the Rating Agency Condition shall have been satisfied.

(iv) Upon acceptance of appointment by a successor indenture trustee as provided
in this Section, such successor indenture trustee shall provide notice of such
succession hereunder to all Noteholders and the Servicer shall provide such
notice to each Rating Agency and each Series Enhancer.

(c) If a successor Indenture Trustee does not take office within thirty
(30) days after the retiring Indenture Trustee resigns or is removed, the
retiring Indenture Trustee, the Issuer or any Holder of a Note may petition any
court of competent jurisdiction for the appointment of a successor Indenture
Trustee.

(d) If the Indenture Trustee ceases to be eligible in accordance with
Section 6.11, any Noteholder may petition any court of competent jurisdiction
for the removal of the Indenture Trustee and the appointment of a successor
Indenture Trustee.

 

53



--------------------------------------------------------------------------------

(e) Notwithstanding the replacement of the Indenture Trustee pursuant to this
Section, the Servicer’s obligations under Section 6.07 hereof and Section 6.04
of the Transfer and Servicing Agreement shall continue for the benefit of the
retiring Indenture Trustee. No Indenture Trustee under this Indenture shall be
personally liable for any action or omission of any successor indenture trustee.

Section 6.09. Successor Indenture Trustee by Merger.

If the Indenture Trustee consolidates with, merges or converts into, or
transfers all or substantially all its corporate trust business or assets to,
another corporation or banking association, the resulting, surviving or
transferee corporation or banking association without any further act shall be
the successor Indenture Trustee; provided, that such corporation or banking
association shall be otherwise qualified and eligible under Section 6.11.

In case at the time such successor by merger, conversion, consolidation or
transfer to the Indenture Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been authenticated but not delivered, any
such successor to the Indenture Trustee may adopt the certificate of
authentication of any predecessor indenture trustee and deliver such Notes so
authenticated; and in case at that time any of the Notes shall not have been
authenticated, any successor to the Indenture Trustee may authenticate such
Notes in the name of the successor to the Indenture Trustee; and in all such
cases such certificates shall have the full force which it is anywhere provided
in the Notes or in this Indenture that the certificate of the Indenture Trustee
shall have.

Section 6.10. Appointment of Co-Indenture Trustee or Separate Indenture Trustee.

(a) Notwithstanding any other provisions of this Indenture, at any time, for the
purpose of meeting any legal requirement of any jurisdiction in which any part
of the Trust Estate may at the time be located, the Indenture Trustee shall have
the power and may execute and deliver all instruments to appoint one or more
Persons to act as a co-trustee or co-trustees, or separate trustee or separate
trustees, of all or any part of the Trust Estate, and to vest in such Person or
Persons, in such capacity and for the benefit of the Noteholders, such title to
the Trust Estate, or any part hereof, and, subject to the other provisions of
this Section, such powers, duties, obligations, rights and trusts as the
Indenture Trustee may consider necessary or desirable. No co-trustee or separate
trustee hereunder shall be required to meet the terms of eligibility as a
successor trustee under Section 6.11 and no notice to Noteholders of the
appointment of any co-trustee or separate trustee shall be required under
Section 6.08 hereof.

(b) Every separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Indenture Trustee shall be conferred or imposed upon and exercised or performed
by the Indenture Trustee and such separate trustee or co-trustee jointly (it
being understood that such separate trustee or co-trustee is not authorized to
act separately without the Indenture Trustee joining in such act), except to the
extent that under any law of any jurisdiction in which any particular act or
acts are to be performed

 

54



--------------------------------------------------------------------------------

the Indenture Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations (including the
holding of title to the Trust Estate or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Indenture Trustee;

(ii) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and

(iii) the Indenture Trustee may at any time accept the resignation of or remove
any separate trustee or co-trustee.

(c) Any notice, request or other writing given to the Indenture Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article VI. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Indenture Trustee or
separately, as may be provided therein, subject to all the provisions of this
Indenture, specifically including every provision of this Indenture relating to
the conduct of, affecting the liability of, or affording protection to, the
Indenture Trustee. Every such instrument shall be filed with the Indenture
Trustee.

(d) Any separate trustee or co-trustee may at any time constitute the Indenture
Trustee its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Indenture Trustee, to the extent permitted by law, without the appointment of a
new or successor trustee.

Section 6.11. Eligibility; Disqualification.

The Indenture Trustee shall at all times satisfy the requirements of TIA
§310(a). The Indenture Trustee shall have a combined capital and surplus of at
least $50,000,000 as set forth in its most recent published annual report of
condition and its long-term unsecured debt shall be rated at least Baa3 by
Moody’s and at least BBB- by Standard & Poor’s. The Indenture Trustee shall
comply with TIA §310(b), including the optional provision permitted by the
second sentence of TIA §310(b)(9); provided, however, that there shall be
excluded from the operation of TIA §310(b)(1) any indenture or indentures under
which other securities of the Issuer are outstanding if the requirements for
such exclusion set forth in TIA §310(b)(1) are met. The Indenture Trustee
(1) shall meet the requirements of Section 26(a)(1) of the Investment Company
Act, (2) shall not be an Affiliate of the Issuer, the Transferor, the Servicer,
any Seller or the Administrator and (3) shall not offer or provide credit or
credit enhancement to the Issuer. In case at any time the Indenture Trustee
shall cease to be eligible in accordance with the provisions of this Section,
the Indenture Trustee shall resign immediately in the manner and with the effect
specified in Section 6.08.

 

55



--------------------------------------------------------------------------------

Section 6.12. Representations and Warranties of the Indenture Trustee.

The Indenture Trustee represents and warrants that:

(i) the Indenture Trustee is duly organized and validly existing under the laws
of the jurisdiction of its organization;

(ii) the Indenture Trustee has full power and authority to deliver and perform
this Indenture and has taken all necessary action to authorize the execution,
delivery and performance by it of this Indenture, each Indenture Supplement and
each other Transaction Document to which it is a party;

(iii) each of this Indenture and each other Transaction Document to which it is
a party has been duly executed and delivered by the Indenture Trustee and
constitutes its legal, valid and binding obligation in accordance with its
terms; and

(iv) the Indenture Trustee meets the eligibility requirements set forth in
Section 6.11.

Section 6.13. Preferential Collection of Claims Against Issuer.

The Indenture Trustee shall comply with TIA §311(a), excluding any creditor
relationship listed in TIA §311(b). An Indenture Trustee who has resigned or
been removed shall be subject to TIA §311(a) to the extent indicated therein.

Section 6.14. Tax Returns. In the event the Issuer shall be required to file tax
returns, the Servicer shall prepare or shall cause to be prepared such tax
returns and shall provide such tax returns to the Owner Trustee (on behalf of
the Issuer) for signature at least five (5) days before such tax returns are due
to be filed. The Servicer, in accordance with the terms of each Indenture
Supplement, shall also prepare or shall cause to be prepared all tax information
required by law to be distributed to Noteholders and shall deliver such
information to the Owner Trustee (on behalf of the Issuer) at least five
(5) days prior to the date it is required by law to be distributed to
Noteholders. The Issuer will cause the Owner Trustee, upon written request, to
furnish the Servicer with all such information known to the Owner Trustee as may
be reasonably requested and required in connection with the preparation of all
tax returns of the Issuer. The Owner Trustee (on behalf of the Issuer) shall,
upon request, execute such returns. In no event shall the Owner Trustee be
personally liable for any liabilities, costs or expenses of the Issuer or any
Noteholder arising under any tax law, including without limitation, federal,
state or local income or excise taxes or any other tax imposed on or measured by
income (or any interest or penalty with respect thereto arising from a failure
to comply therewith).

Section 6.15. Custody of the Trust Estate.

The Indenture Trustee shall hold such of the Trust Estate (and any other
collateral that may be granted to the Indenture Trustee) as consists of
instruments, certificated securities, negotiable documents, money, goods, or
tangible chattel paper in the State of New York or the State of Minnesota. The
Indenture Trustee shall hold such of the Trust Estate (and any other collateral
that may be granted to the Indenture Trustee) as constitutes investment property
(other than certificated securities) through a securities intermediary, which
securities intermediary shall

 

56



--------------------------------------------------------------------------------

agree in writing with the Indenture Trustee and the Issuer that (I) such
investment property shall at all times be credited to a securities account of
the Indenture Trustee, (II) such securities intermediary shall treat the
Indenture Trustee as entitled to exercise the rights that comprise each
financial asset credited to such securities account, (III) all property credited
to such securities account shall be treated as a financial asset, (IV) such
securities intermediary shall comply with entitlement orders originated by the
Indenture Trustee without the further consent of any other person or entity,
(V) such securities intermediary will not agree with any person or entity other
than the Indenture Trustee to comply with entitlement orders originated by any
person or entity other than the Indenture Trustee, (VI) such securities account
and the property credited thereto shall not be subject to any lien, security
interest, encumbrance, claim or right of set-off in favor of such securities
intermediary or anyone claiming through it (other than the Indenture Trustee),
(VII) such agreement shall be governed by the laws of the State of New York, and
(VIII) the State of New York shall be the “securities intermediary’s
jurisdiction” of such securities intermediary for purposes of the New York UCC.
The Indenture Trustee shall hold such of the Trust Estate (and any other
collateral that may be granted to the Indenture Trustee) as constitutes a
deposit account through a bank, which bank shall agree in writing with the
Indenture Trustee and the Issuer that (i) such bank shall comply with
instructions originated by the Indenture Trustee directing disposition of the
funds in the deposit account without further consent of any other person or
entity, (ii) such bank will not agree with any person or entity other than the
Indenture Trustee to comply with instructions originated by any person or entity
other than the Indenture Trustee, (iii) such deposit account and the money on
deposit therein shall not be subject to any lien, security interest,
encumbrance, claim or right of set-off in favor of such bank or anyone claiming
through it (other than the Indenture Trustee), (iv) such agreement shall be
governed by the laws of the State of New York, and (v) the State of New York
shall be the “bank’s jurisdiction” of such bank for purposes of Article 9 of the
New York UCC. Terms used in this Section 6.15 that are defined in the New York
UCC and not otherwise defined herein shall have the meaning set forth in the New
York UCC. Except as permitted by this Section 6.15, the Indenture Trustee shall
not hold any part of the Trust Estate (or any other collateral that may be
granted to the Indenture Trustee) through an agent or a nominee.

ARTICLE VII

NOTEHOLDERS’ LIST AND REPORTS

Section 7.01. Issuer to Furnish Indenture Trustee Names and Addresses of
Noteholders.

The Issuer will furnish or cause to be furnished to the Indenture Trustee
(a) not more than five (5) days after the earlier of (i) each Record Date and
(ii) three (3) months after the last Record Date, a list, in such form as the
Indenture Trustee may reasonably require, of the names, addresses and taxpayer
identification numbers of the Holders of Notes as they appear on the Note
Register as of the most recent Record Date, and (b) at such other times as the
Indenture Trustee may request in writing, within thirty (30) days after receipt
by the Issuer of any such request, a list of similar form and content as of a
date not more than ten (10) days prior to the time such list is furnished;
provided, however, that so long as the Indenture Trustee is the Note Registrar,
no such list shall be required to be furnished.

Section 7.02. Preservation of Information; Communications to Noteholders.

 

57



--------------------------------------------------------------------------------

(a) The Indenture Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Noteholders contained in the most
recent list furnished to the Indenture Trustee as provided in Section 7.01 and
the names, addresses and taxpayer identification numbers of the Noteholders
received by the Indenture Trustee in its capacity as Note Registrar. The
Indenture Trustee may destroy any list furnished to it as provided in
Section 7.01 hereof upon receipt of a new list so furnished.

(b) Noteholders may communicate, pursuant to TIA §312(b), with other Noteholders
with respect to their rights under this Indenture or under the Notes.

(c) The Issuer, the Indenture Trustee and the Note Registrar shall have the
protection of TIA §312(c).

Section 7.03. Reports by Issuer.

If this Indenture is qualified under the Trust Indenture Act, the Issuer shall:

(a) file with the Indenture Trustee, within fifteen (15) days after the Issuer
is required to file the same with the Commission, copies of the annual reports
and of the information, documents and other reports (or copies of such portions
of any of the foregoing as the Commission may from time to time by rules and
regulations prescribe) which the Issuer may be required to file with the
Commission pursuant to Section 13 or 15(d) of the Exchange Act;

(b) file with the Indenture Trustee and the Commission in accordance with rules
and regulations prescribed from time to time by the Commission such additional
information, documents and reports with respect to compliance by the Issuer with
the conditions and covenants of this Indenture as may be required from time to
time by such rules and regulations; and

(c) supply to the Indenture Trustee (and the Indenture Trustee shall transmit by
mail to all Noteholders described in TIA §313(c)) such summaries of any
information, documents and reports required to be filed by the Issuer pursuant
to clauses (a) and (b) of this Section 7.03 as may be required by rules and
regulations prescribed from time to time by the Commission.

Unless the Issuer otherwise determines, the fiscal year of the Issuer shall end
on December 31 of each year.

Section 7.04. Reports by Indenture Trustee.

The following provisions of this Section 7.04 shall be applicable upon
qualification of this Indenture under the Trust Indenture Act.

If required by TIA §313(a), within sixty (60) days after each June 30 beginning
with June 30, 2007, the Indenture Trustee shall mail to each Noteholder as
required by TIA §313(c) a brief report dated as of such date that complies with
TIA §313(a). The Indenture Trustee also shall comply with TIA §313(b).

 

58



--------------------------------------------------------------------------------

A copy of each report at the time of its mailing to Noteholders shall be filed
by the Indenture Trustee with the Commission and each stock exchange, if any, on
which the Notes are listed. The Issuer shall notify the Indenture Trustee if and
when the Notes are listed on any stock exchange.

ARTICLE VIII

ALLOCATION AND APPLICATION OF COLLECTIONS

Section 8.01. Collection of Money.

Except as otherwise expressly provided herein and in the related Indenture
Supplement, the Indenture Trustee may demand payment or delivery of, and shall
receive and collect, directly and without intervention or assistance of any
fiscal agent or other intermediary, all money and other property payable to or
receivable by the Indenture Trustee pursuant to this Indenture. The Indenture
Trustee shall hold all such money and property received by it in trust for the
Noteholders and shall apply it as provided in this Indenture. Except as
otherwise expressly provided in this Indenture, if any default occurs in the
making of any payment or performance under the Transfer and Servicing Agreement
or any other Transaction Document, the Indenture Trustee may, and upon the
request of the Holders of a majority of the Outstanding principal amount of the
Notes Outstanding shall, take such action as may be appropriate to enforce such
payment or performance, including the institution and prosecution of appropriate
Proceedings. Any such action shall be without prejudice to any right to claim an
Early Redemption Event, Reinvestment Event or an Event of Default under this
Indenture and to proceed thereafter as provided in Article V hereof.

Section 8.02. Collection Account and Special Funding Account.

(a) The Servicer, for the benefit of the Noteholders, shall establish and
maintain, initially with the institution serving as Indenture Trustee, in the
name of the Indenture Trustee an Eligible Deposit Account bearing a designation
clearly indicating that the funds and other property held therein are held for
the benefit of the Noteholders (the “Collection Account”). The Indenture Trustee
shall possess all right, title and interest in all money, instruments,
investment property and other property from time to time credited to or on
deposit in the Collection Account and in all proceeds, earnings, income,
revenue, dividends and distributions thereof for the benefit of the Noteholders.

(b) The Collection Account shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Noteholders. The Servicer shall have no
right of setoff or banker’s lien against any funds and other property held in
the Collection Account for any amount owed to it by the Indenture Trustee, the
Issuer, any Noteholder or any Series Enhancer. If, at any time, the Collection
Account ceases to be an Eligible Deposit Account, the Indenture Trustee (or the
Servicer on its behalf) shall within ten (10) Business Days (or such longer
period, not to exceed thirty (30) calendar days, as to which each Rating Agency
may consent) establish a new Collection Account meeting the conditions specified
above, transfer any money, instruments, investment property and other property
from the old Collection Account to such new Collection Account and from the date
such new Collection Account is established, it shall be the “Collection
Account.” Pursuant to the authority granted to the Servicer under the

 

59



--------------------------------------------------------------------------------

Transfer and Servicing Agreement, the Servicer shall have the power, revocable
by the Indenture Trustee, to instruct the Indenture Trustee to make withdrawals
and payments from the Collection Account for the purposes of carrying out the
Servicer’s or the Indenture Trustee’s duties hereunder and under the Transfer
and Servicing Agreement. The Servicer shall reduce deposits into the Collection
Account payable by the Issuer on any date on which Collections are deposited
into the Collection Account to the extent the Issuer is entitled to receive
funds from the Collection Account on such Deposit Date and shall pay such funds
to the Issuer, free and clear of the lien of this Indenture, but only to the
extent such reduction would not reduce the Transferor Amount to an amount less
than the Required Transferor Amount.

(c) Funds held in the Collection Account (other than investment earnings and
amounts deposited pursuant to Sections 2.06 or 8.01 of the Transfer and
Servicing Agreement or Section 10.02 of this Indenture) shall at the written
direction of the Servicer be invested by the Indenture Trustee in Eligible
Investments selected by the Servicer. In the absence of written directions from
the Servicer, all funds shall remain uninvested. All such Eligible Investments
shall be held by the Indenture Trustee for the benefit of the Noteholders under
Section 6.15. Investments of funds representing Collections collected during any
Monthly Period shall be invested in Eligible Investments that will mature so
that such funds will be available no later than the close of business on each
Transfer Date following such Monthly Period in amounts sufficient to the extent
of such funds to make the required distributions on the following Distribution
Date. No such Eligible Investment shall be disposed of prior to its maturity;
provided, however, that the Indenture Trustee may sell, liquidate or dispose of
any such Eligible Investment before its maturity, at the written direction of
the Servicer, if such sale, liquidation or disposal would not result in a loss
of all or part of the principal portion of such Eligible Investment or if, prior
to the maturity of such Eligible Investment, a default occurs in the payment of
principal, interest or any other amount with respect to such Eligible
Investment. Unless directed by the Servicer, funds held in the Collection
Account on a Transfer Date with respect to the immediately succeeding
Distribution Date are not required to be invested overnight. On each
Distribution Date, all interest and other investment earnings (net of losses and
investment expenses) on funds held in the Collection Account shall be treated as
Collections of Finance Charge Receivables with respect to the last day of the
related Monthly Period except as otherwise specified in any Indenture
Supplement. The Indenture Trustee shall bear no responsibility or liability for
any losses resulting from investment or reinvestment of any funds in accordance
with this Section nor for the selection of Eligible Investments in accordance
with the provisions of this Indenture (other than Eligible Investments on which
the institution acting as Indenture Trustee is an obligor). In addition, the
Indenture Trustee shall have no liability in respect of the losses incurred as a
result of the liquidation of any Eligible Investment prior to its stated
maturity or the failure of the Servicer to provide timely written investment
direction.

(d) The Servicer, for the benefit of the Noteholders, shall establish and
maintain, initially with the institution acting as Indenture Trustee, in the
name of the Indenture Trustee, an Eligible Deposit Account bearing a designation
clearly indicating that the funds and other property held therein are held for
the benefit of the Noteholders (the “Special Funding Account”). The Indenture
Trustee shall possess all right, title and interest in all money, instruments,
investment property and other property credited from time to time to the Special
Funding Account and in all proceeds, dividends, distributions, earnings, income
and revenue thereof for the benefit of the Noteholders. The Special Funding
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Noteholders. The Servicer

 

60



--------------------------------------------------------------------------------

shall have no right of setoff or banker’s lien against any funds and other
property held in the Special Funding Account for any amount owed to it by the
Indenture Trustee, the Issuer, any Noteholder or any Series Enhancer. If, at any
time, the Special Funding Account ceases to be an Eligible Deposit Account, the
Indenture Trustee (or the Servicer on its behalf) shall within ten (10) Business
Days (or such longer period, not to exceed thirty (30) calendar days, as to
which each Rating Agency may consent) establish a new Special Funding Account
meeting the conditions specified above, transfer any money, instruments,
investment property and other property from the old Special Funding Account to
such new Special Funding Account and from the date such new Special Funding
Account is established, it shall be the “Special Funding Account.”

(e) Funds held in the Special Funding Account shall at the written direction of
the Servicer be invested by the Indenture Trustee in Eligible Investments
selected by the Servicer. In the absence of written directions from the
Servicer, all funds shall remain uninvested. All such Eligible Investments shall
be held by the Indenture Trustee for the benefit of the Noteholders under
Section 6.15. Funds and other property held in the Special Funding Account on
any date will be invested in Eligible Investments that will mature so that such
funds will be available no later than the close of business on the Transfer Date
following such date. No such Eligible Investment shall be disposed of prior to
its maturity; provided, however, that the Indenture Trustee may sell, liquidate
or dispose of an Eligible Investment before its maturity, at the written
direction of the Servicer, if such sale, liquidation or disposal would not
result in a loss of all or part of the principal portion of such Eligible
Investment or if, prior to the maturity of such Eligible Investment, a default
occurs in the payment of principal, interest or any other amount with respect to
such Eligible Investment. Unless directed by the Servicer, funds and other
property held in the Special Funding Account on a Transfer Date with respect to
the immediately succeeding Distribution Date are not required to be invested
overnight. On each Distribution Date, all interest and other investment earnings
(net of losses and investment expenses) on funds and other property held in the
Special Funding Account shall be treated as Collections of Finance Charge
Receivables with respect to the last day of the related Monthly Period except as
otherwise specified in the related Indenture Supplement. On each Business Day on
which funds and other property are deposited in or credited to the Special
Funding Account and on which no Series is in an Accumulation Period or
Redemption Period, the Servicer shall determine the amount (if any) by which the
Transferor Amount exceeds the Required Transferor Amount on such date and shall
instruct the Indenture Trustee in writing to withdraw any such excess from the
Special Funding Account and pay such amount to the Holders of the Transferor
Certificates; provided, however, that, if an Accumulation Period or Redemption
Period has commenced and is continuing with respect to one or more Series of
Outstanding Notes, any funds held in the Special Funding Account shall be
treated as Shared Principal Collections and shall be allocated and distributed
in accordance with this Indenture, the Transfer and Servicing Agreement and each
Indenture Supplement.

Section 8.03. Rights of Noteholders.

As set forth in the Granting Clauses, the Trust Estate secures the obligation of
the Issuer to pay the Holders of the Notes of each Series principal (and
premium, if any) and interest and, if applicable, to pay the Series Enhancers
for Series amounts payable under the Series Enhancement for each such Series and
the other amounts payable pursuant to this Indenture and the related Indenture
Supplement. Except as specifically set forth in the Indenture Supplement

 

61



--------------------------------------------------------------------------------

with respect thereto, the Notes of any Series or Class shall not have rights to
payment from any Series Account or Series Enhancement allocated for the benefit
of any other Series or Class.

Section 8.04. Allocation of Trust Estate to Series or Groups.

To the extent so provided in the Indenture Supplement for any Series or in an
amendment to this Indenture executed pursuant to Section 9.01(a), Receivables
conveyed to the Issuer pursuant to Section 2.01 of the Transfer and Servicing
Agreement and Receivables or Participation Interests conveyed to the Issuer
pursuant to Section 2.09 of the Transfer and Servicing Agreement or any
Participation Interest Supplement, and all Collections received with respect
thereto may be allocated or applied in whole or in part to one or more Series or
Groups as may be provided in such Indenture Supplement or amendment; provided,
however, that any such allocation or application shall be effective only upon
satisfaction of the following conditions:

(a) on or before the fifth (5th) Business Day immediately preceding such
allocation, the Servicer shall have given the Indenture Trustee and each Rating
Agency that has rated any Series or Class of Notes within the applicable Group
written notice of such allocation;

(b) for any Series or Class of Notes within the applicable Group that has been
rated, the Rating Agency Condition shall have been satisfied with respect to
such allocation; and

(c) the Issuer shall have delivered to the Indenture Trustee an Officer’s
Certificate, dated the date of such allocation, to the effect that the Issuer
reasonably believes that such allocation will not have an Adverse Effect.

Any such Indenture Supplement or amendment may provide that (i) such allocation
to one or more particular Series or Groups may terminate upon the occurrence of
certain events specified therein and (ii) that upon the occurrence of any such
event, such assets and any Collections with respect thereto, shall be
reallocated to other Series or Groups or to all Series, all as shall be provided
in such Indenture Supplement or amendment.

Section 8.05. Release of Trust Estate.

(a) The Indenture Trustee may, and when required by the provisions of this
Indenture shall, execute instruments to release property from the lien of this
Indenture, or convey the Indenture Trustee’s interest in the same, in a manner
and under circumstances which are not inconsistent with the provisions of this
Indenture. No party relying upon an instrument executed by the Indenture Trustee
as provided in this Article VIII shall be bound to ascertain the Indenture
Trustee’s authority, inquire into the satisfaction of any conditions precedent
or see to the application of any monies.

(b) The Indenture Trustee upon Issuer Order shall authorize the Servicer to
execute in the name and on behalf of the Indenture Trustee instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
other comparable instruments with respect to the Receivables (and the Indenture
Trustee shall execute any such documents on request of the Servicer), subject to
the obligations of the Servicer under the Transfer and Servicing Agreement.

 

62



--------------------------------------------------------------------------------

(c) Upon Issuer Order, the Indenture Trustee shall, at such time as there are no
Notes Outstanding, release and transfer, without recourse, any remaining portion
of the Trust Estate (other than any cash held for the payment of the Notes
pursuant to Section 4.02) that secured the Notes from the lien of this Indenture
and release to the Issuer or any other Person entitled thereto any funds and
other property then credited to the Collection Account, the Special Funding
Account and any other account established pursuant to Section 8.02 or an
Indenture Supplement. The Indenture Trustee shall release property from the lien
of this Indenture pursuant to this Section only upon receipt of an Issuer Order
accompanied by an Officer’s Certificate of the Issuer, an Opinion of Counsel and
(if required by the TIA) Independent Certificates in accordance with TIA
§§314(c) and 314(d)(1) meeting the applicable requirements of Section 11.01.

(d) On the date when any Receivable becomes a Defaulted Receivable, there shall
automatically be released from the lien of this Indenture, without further
action, such Defaulted Receivable, all Insurance Proceeds allocable to such
Defaulted Receivable, all rights to payment and amounts due or to become due
with respect to all of the foregoing, and all proceeds thereof. All Recoveries
and other amounts collected by the Issuer, the Transferor, or the Servicer with
respect to such Defaulted Receivables shall be paid to the Issuer, shall be
deposited in the Collection Account, shall be subject to the lien of this
Indenture, and shall be applied as provided herein.

Section 8.06. Opinion of Counsel.

The Indenture Trustee shall receive at least seven (7) days’ notice when
requested by the Issuer to take any action pursuant to Section 8.05(a),
accompanied by copies of any instruments involved, and the Indenture Trustee
shall also receive, as a condition to such action, an Opinion of Counsel, in
form and substance reasonably satisfactory to the Indenture Trustee, stating the
legal effect of any such action, outlining the steps required to complete the
same, and concluding that all conditions precedent to the taking of such action
have been complied with and such action will not materially and adversely impair
the security for the Notes or the rights of the Noteholders in contravention of
the provisions of this Indenture; provided, however, that such Opinion of
Counsel shall not be required to express an opinion as to the fair value of the
Trust Estate. The Indenture Trustee and counsel rendering any such opinion may
rely, without independent investigation, on the accuracy and validity of any
certificate or other instrument delivered to the Indenture Trustee in connection
with any such action.

Section 8.07. Distributions and Reports to Noteholders.

Distributions shall be made to, and reports shall be provided to, Noteholders as
set forth herein and in the Transfer and Servicing Agreement and the applicable
Indenture Supplement. The identity of the Noteholders with respect to
distributions and reports shall be determined as of the immediately preceding
Record Date.

ARTICLE IX

SUPPLEMENTAL INDENTURES

Section 9.01. Supplemental Indentures Without Consent of Noteholders.

 

63



--------------------------------------------------------------------------------

(a) Without the consent of the Holders of any Notes but with prior notice to
each Rating Agency with respect to the Notes of all Series rated by such Rating
Agency, the Issuer, the Servicer and the Indenture Trustee, when authorized by
an Issuer Order, at any time and from time to time, may enter into one or more
indentures supplemental hereto (which, to the extent that the TIA applies, shall
conform to the provisions of the TIA as in force at the date of the execution
thereof), in form satisfactory to the Indenture Trustee, for any of the
following purposes:

(i) to correct or amplify the description of any property at any time subject to
the lien of this Indenture, or better to assure, convey and confirm unto the
Indenture Trustee any property subject or required to be subjected to the lien
of this Indenture, or to subject to the lien of this Indenture additional
property;

(ii) to evidence the succession, in compliance with the applicable provisions
hereof, of another Person to the Issuer, and the assumption by any such
successor of the covenants of the Issuer contained herein and in the Notes;

(iii) to add to the covenants of the Issuer, for the benefit of the Holders of
the Notes, or to surrender any right or power herein conferred upon the Issuer;

(iv) to convey, transfer, assign, mortgage or pledge any property to or with the
Indenture Trustee;

(v) to cure any ambiguity, to correct or supplement any provision herein or in
any supplemental indenture that may be inconsistent with any other provision
herein or in any supplemental indenture or to make any other provisions with
respect to matters or questions arising under this Indenture or in any
supplemental indenture; provided, that such action shall not adversely affect
the interests of the Holders of any Series or Class of Outstanding Notes;

(vi) to evidence and provide for the acceptance of the appointment hereunder by
a successor indenture trustee with respect to the Notes and to add to or change
any of the provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one indenture trustee,
pursuant to the requirements of Article VI; or

(vii) to modify, eliminate or add to the provisions of this Indenture to such
extent as shall be necessary to effect the qualification of this Indenture under
the TIA or under any similar federal statute hereafter enacted and to add to
this Indenture such other provisions as may be expressly required by the TIA.

The Indenture Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained.

(b) The Issuer, the Servicer and the Indenture Trustee, when authorized by an
Issuer Order, may, also without the consent of any Noteholders of any
Outstanding Notes but with prior written notice to each Rating Agency with
respect to the affected Series or Class, if any, and upon satisfaction of the
Rating Agency Condition with respect to the Notes of all such

 

64



--------------------------------------------------------------------------------

Series or Class rated by such Rating Agency, if applicable, enter into an
indenture or indentures supplemental hereto for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, this Indenture or of modifying in any manner the rights of the Holders of
the Notes under this Indenture; provided, however, that (i) the Issuer shall
have delivered to the Indenture Trustee an Officer’s Certificate, dated the date
of any such action, stating that the Issuer reasonably believes that such action
will not have an Adverse Effect and (ii) if there is a Rating Agency with
respect to the affected Series or Class of Notes, a Tax Opinion shall have been
delivered to each applicable Rating Agency. Additionally, notwithstanding the
preceding sentence, the Issuer and the Indenture Trustee, when authorized by an
Issuer Order, may, without the consent of any Noteholders of any Series then
Outstanding or the Series Enhancers for any Series, enter into an indenture or
indentures supplemental hereto to add, modify or eliminate such provisions as
may be necessary or advisable in order to enable all or any portion of the
Issuer to avoid the imposition of state or local income or franchise taxes
imposed on the Issuer’s property or its income; provided, however, that (i) the
Issuer delivers to the Indenture Trustee an Officer’s Certificate to the effect
that the proposed amendments meet the requirements set forth in this
Section 9.01(b), (ii) the Rating Agency Condition will have been satisfied and
(iii) such amendment does not affect the rights, duties or obligations of the
Indenture Trustee hereunder without its consent.

Section 9.02. Supplemental Indentures with Consent of Noteholders.

The Issuer, the Servicer and the Indenture Trustee, when authorized by an Issuer
Order, also may, with the consent of the Holders of not less than a majority of
the Outstanding principal amount of the Notes of each adversely affected Series
or Class, as applicable, of Notes Outstanding, by Act of such Holders delivered
to the Issuer and the Indenture Trustee, and, to the extent that any such
affected Series or Class is rated by a Rating Agency, with notice to the Rating
Agency, enter into an indenture or indentures supplemental hereto for the
purpose of adding any provisions to, changing in any manner or eliminating any
of the provisions of this Indenture or of modifying in any manner the rights of
such Noteholders under this Indenture; provided, however, that no such
supplemental indenture shall, without the consent of the Holder of each
Outstanding Note affected thereby:

(a) change the date of payment of any installment of principal of or interest on
any Note, or reduce the principal amount thereof, the Interest Rate specified
thereon or the redemption price with respect thereto, change the provisions of
this Indenture relating to the application of collections on, or the proceeds of
the sale of, all or any portion of the Trust Estate to payment of principal of
or interest on the Notes, or change any place of payment where, or the coin or
currency in which, any Note or any interest thereon is payable or impair the
right to institute suit for the enforcement of the provisions of this Indenture
requiring the application of funds available therefor, as provided in Article V,
to the payment of any such amount due on the Notes on or after the respective
due dates thereof (or, in the case of redemption, the Redemption Date);

(b) reduce the percentage of the Outstanding principal amount of the Notes of
any Series or all Series of Notes Outstanding, the consent of the Holders of
which is required for any such supplemental indenture, or the consent of the
Holders of which is required for any waiver of compliance with any provision of
this Indenture or any default hereunder and its consequences as provided for in
this Indenture;

 

65



--------------------------------------------------------------------------------

(c) reduce the percentage of the Outstanding principal amount of any Notes, the
consent of the Holders of which is required to direct the Indenture Trustee to
sell or liquidate the Trust Estate if the proceeds of such sale would be
insufficient to pay the principal amount and accrued but unpaid interest on the
Outstanding Notes of such Series;

(d) modify any of the provisions of this Indenture in such manner as to affect
the calculation of the amount of any payment of interest or principal due on any
Note on any Payment Date (including the calculation of any of the individual
components of such calculation) or to affect the rights of the Holders of Notes
to the benefit of any provisions for the mandatory redemption of the Notes
contained herein;

(e) modify or alter the provisions of this Indenture prohibiting the voting of
Notes held by the Issuer, any other obligor on the Notes, the Transferor or any
Affiliate thereof; or

(f) permit the creation of any Lien ranking prior to or on a parity with the
lien of this Indenture with respect to any part of the Trust Estate or, except
as otherwise permitted or contemplated herein, terminate the lien of this
Indenture on any part of the Trust Estate at any time subject hereto or deprive
the Holder of any Note of the security provided by the lien of this Indenture.

The Indenture Trustee may in its discretion determine whether or not any Notes
would be affected by any supplemental indenture and any such determination shall
be conclusive upon the Holders of all Notes, whether theretofore or thereafter
authenticated and delivered hereunder. The Indenture Trustee shall not be liable
for any such determination made in good faith.

It shall not be necessary for any Act of Noteholders under this Section to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.

Promptly after the execution by the Issuer, the Servicer, and the Indenture
Trustee of any supplemental indenture pursuant to this Section, the Indenture
Trustee shall mail to the Holders of the Notes to which such amendment or
supplemental indenture relates written notice setting forth in general terms the
substance of such supplemental indenture. Any failure of the Indenture Trustee
to mail such notice, or any defect therein, shall not, however, in any way
impair or affect the validity of any such supplemental indenture.

Section 9.03. Execution of Supplemental Indentures.

In executing, or permitting the additional trusts created by, any supplemental
indenture permitted by this Article IX or the modification thereby of the trusts
created by this Indenture, the Indenture Trustee shall be entitled to receive,
and subject to Sections 6.01 and 6.02, shall be fully protected in relying upon,
an Opinion of Counsel stating that the execution of such supplemental indenture
is authorized or permitted by this Indenture. The Indenture Trustee may, but
shall not be obligated to, enter into any such supplemental indenture that
affects the Indenture Trustee’s (as such or in its individual capacity) own
rights, duties, liabilities, benefits, protections, privileges or immunities
under this Indenture or otherwise.

Section 9.04. Effect of Supplemental Indenture.

 

66



--------------------------------------------------------------------------------

Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified and amended in accordance therewith with respect to
the Notes affected thereby, and the respective rights, limitations of rights,
obligations, duties, liabilities and immunities under this Indenture of the
Indenture Trustee, the Issuer, the Servicer and the Holders of the Notes shall
thereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments, and the terms and conditions of
any such supplemental indenture shall be deemed to be a part of this Indenture
for any and all purposes.

Section 9.05. Conformity with Trust Indenture Act.

Every amendment of this Indenture and every supplemental indenture executed
pursuant to this Article IX shall conform to the requirements of the TIA as then
in effect if and for so long as this Indenture shall then be qualified under the
TIA.

Section 9.06. Reference in Notes to Supplemental Indentures.

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and if required by the Indenture
Trustee shall, bear a notation in form approved by the Indenture Trustee as to
any matter provided for in such supplemental indenture. If the Issuer shall so
determine, new Notes so modified as to conform, in the opinion of the Indenture
Trustee and the Issuer, to any such supplemental indenture may be prepared and
executed by the Issuer and authenticated and delivered by the Indenture Trustee
in exchange for the Outstanding Notes.

Section 9.07. Indenture Supplements and Series Enhancers.

(a) Notwithstanding anything in this Article IX to the contrary, no amendment
may be made to this Indenture or any Indenture Supplement that would adversely
affect in any material respect the interests of any Series Enhancer without the
consent of such Series Enhancer.

(b) Any Indenture Supplement executed in accordance with the provisions of
Section 2.10 shall not be considered an amendment or supplemental indenture for
the purposes of this Article IX.

ARTICLE X

TERMINATION

Section 10.01. Termination of Issuer.

The Issuer and the respective obligations and responsibilities of the Issuer,
the Servicer and the Indenture Trustee created hereby (other than the obligation
of the Indenture Trustee to make payments to Noteholders as hereinafter set
forth) shall terminate, except with respect to the duties described in
Section 10.02(b) or in Section 11.17, as provided in the Trust Agreement.

Section 10.02. Final Distribution.

 

67



--------------------------------------------------------------------------------

(a) The Servicer shall give the Indenture Trustee at least thirty (30) days’
prior written notice of the Payment Date on which the Noteholders of any Series
or Class may surrender their Notes for payment of the final distribution on and
cancellation of such Notes (or, in the event of a final distribution resulting
from the application of Section 2.06 or 8.01 of the Transfer and Servicing
Agreement, notice of such Payment Date promptly after the Servicer has
determined that a final distribution will occur, if such determination is made
less than thirty (30) days prior to such Payment Date). Such notice shall be
accompanied by an Officer’s Certificate of the Servicer setting forth the
information specified in Section 3.05 of the Transfer and Servicing Agreement
covering the period during the then-current calendar year through the date of
such notice. Not later than the fifth (5th) day of the month in which the final
distribution in respect of such Series or Class is payable to Noteholders, the
Indenture Trustee shall provide notice to Noteholders of such Series or Class
specifying (i) the date upon which final payment of such Series or Class will be
made upon presentation and surrender of Notes of such Series or Class at the
office or offices therein designated, (ii) the amount of any such final payment
and (iii) that the Record Date otherwise applicable to such Payment Date is not
applicable, payments being made only upon presentation and surrender of such
Notes at the office or offices therein specified (which, in the case of Bearer
Notes, shall be outside the United States). The Indenture Trustee shall give
such notice to the Note Registrar and the Paying Agent at the time such notice
is given to Noteholders.

(b) Notwithstanding a final distribution to the Noteholders of any Series or
Class (or the termination of the Issuer), except as otherwise provided in this
paragraph, all funds then on deposit in the Collection Account and any Series
Account allocated to such Noteholders shall continue to be held in trust for the
benefit of, and subject to a security interest in favor of, such Noteholders,
and the Paying Agent or the Indenture Trustee shall pay such funds to such
Noteholders upon surrender of their Notes (and any excess shall be paid in
accordance with the terms of the Indenture Supplement and Series Enhancement, if
any, for such Series or Class). In the event that all such Noteholders shall not
surrender their Notes for cancellation within six (6) months after the date
specified in the notice from the Indenture Trustee described in paragraph (a),
the Indenture Trustee shall give a second notice to the remaining such
Noteholders to surrender their Notes for cancellation and receive the final
distribution with respect thereto (which surrender and payment, in the case of
Bearer Notes, shall be outside the United States). If within one (1) year after
the second notice all such Notes shall not have been surrendered for
cancellation, the Indenture Trustee may take appropriate steps, or may appoint
an agent to take appropriate steps, to contact the remaining such Noteholders
concerning surrender of their Notes pursuant to and as described in
Section 3.03. The Indenture Trustee and the Paying Agent shall pay to the Issuer
any monies held by them for the payment of principal or interest that remains
unclaimed for two (2) years pursuant to and as described in Section 3.03. After
payment to the Issuer, Noteholders entitled to the money must look to the Issuer
for payment as general creditors unless an applicable abandoned property law
designates another Person.

ARTICLE XI

MISCELLANEOUS

Section 11.01. Compliance Certificates and Opinions etc.

 

68



--------------------------------------------------------------------------------

(a) Upon any application or request by the Issuer to the Indenture Trustee to
take any action under any provision of this Indenture, the Issuer shall furnish
to the Indenture Trustee (x) an Officer’s Certificate of the Issuer stating that
all conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with, (y) an Opinion of Counsel stating that
in the opinion of such counsel all such conditions precedent, if any, have been
complied with and (z) (if required by the TIA) an Independent Certificate from a
firm of certified public accountants meeting the applicable requirements of this
Section, except that, in the case of any such application or request as to which
the furnishing of such documents is specifically required by any provision of
this Indenture, no additional certificate or opinion need be furnished.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

(i) a statement that each signatory of such certificate or opinion has read or
has caused to be read such covenant or condition and the definitions herein
relating thereto;

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(iii) a statement that, in the opinion of each such signatory, such signatory
has made such examination or investigation as is necessary to enable such
signatory to express an informed opinion as to whether or not such covenant or
condition has been complied with; and

(iv) a statement as to whether, in the opinion of each such signatory, such
condition or covenant has been complied with.

(b) (i) Prior to the deposit of any property constituting part of the Trust
Estate or other property or securities with the Indenture Trustee that is to be
made the basis for the release of any property or securities subject to the lien
of this Indenture, the Issuer shall, in addition to any obligation imposed in
Section 11.01(a) or elsewhere in this Indenture, furnish to the Indenture
Trustee an Officer’s Certificate of the Issuer certifying or stating the opinion
of each person signing such certificate as to the fair value (within ninety
(90) days of such deposit) to the Issuer of such property constituting part of
the Trust Estate or other property or securities to be so deposited.

(ii) Whenever the Issuer is required to furnish to the Indenture Trustee an
Officer’s Certificate certifying or stating the opinion of any signer thereof as
to the matters described in clause (i) above, the Issuer shall also deliver to
the Indenture Trustee (if required by the TIA) an Independent Certificate as to
the same matters, if the fair value to the Issuer of the securities to be so
deposited and of all other such securities made the basis of any such withdrawal
or release since the commencement of the then-current fiscal year of the Issuer,
as set forth in the certificates delivered pursuant to clause (i) above and this
clause (ii), is 10% or more of the Outstanding principal amount of the Notes
Outstanding, but such a certificate need not be furnished with respect to any

 

69



--------------------------------------------------------------------------------

securities so deposited if the fair value thereof to the Issuer as set forth in
the related Officer’s Certificate is less than $25,000 or less than one percent
of the then Outstanding principal amount of the Notes Outstanding.

(iii) Other than the release of any Defaulted Receivables or Ineligible
Receivables, whenever any property or securities are to be released from the
lien of this Indenture, the Issuer shall also furnish to the Indenture Trustee
an Officer’s Certificate of the Issuer certifying or stating the opinion of each
person signing such certificate as to the fair value (within ninety (90) days of
such release) of the property or securities proposed to be released and stating
that in the opinion of such person the proposed release will not impair the
security under this Indenture in contravention of the provisions hereof.

(iv) Whenever the Issuer is required to furnish to the Indenture Trustee an
Officer’s Certificate of the Issuer certifying or stating the opinion of any
signer thereof as to the matters described in clause (iii) above, the Issuer
shall also furnish to the Indenture Trustee (if required by the TIA) an
Independent Certificate as to the same matters if the fair value of the property
or securities and of all other property or securities released from the lien of
this Indenture since the commencement of the then current calendar year, as set
forth in the certificates required by clause (iii) above and this clause (iv),
equals 10% or more of the Outstanding principal amount of the Notes Outstanding,
but such certificate need not be furnished in the case of any release of
property or securities if the fair value thereof as set forth in the related
Officer’s Certificate is less than $25,000 or less than one percent of the then
Outstanding principal amount of the Notes Outstanding.

(v) Notwithstanding Section 2.16, this Section 11.01 or any other provision of
this Indenture, the Issuer may (or may direct the Servicer to) (A) collect,
liquidate, sell or otherwise dispose of Receivables as and to the extent
permitted or required by the Transaction Documents and (B) instruct the
Indenture Trustee to make cash payments out of the Collection Account, the
Special Funding Account and the Series Accounts as and to the extent permitted
or required by the Transaction Documents.

Section 11.02. Form of Documents Delivered to Indenture Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an Authorized Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such Authorized Officer knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to the matters upon which such Authorized Officer’s
certificate or opinion is based are erroneous. Any such certificate of an
Authorized Officer or Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
officer or officers of the Servicer, the Transferor, a Seller, the Issuer or the
Administrator, stating that the information

 

70



--------------------------------------------------------------------------------

with respect to such factual matters is in the possession of the Servicer, the
Transferor, such Seller, the Issuer or the Administrator, unless such Authorized
Officer or counsel knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to such matters
are erroneous.

Where any Person is required to make, give or execute two (2) or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

Whenever in this Indenture, in connection with any application or certificate or
report to the Indenture Trustee, it is provided that the Issuer shall deliver
any document as a condition of the granting of such application, or as evidence
of the Issuer’s compliance with any term hereof, it is intended that the truth
and accuracy, at the time of the granting of such application or at the
effective date of such certificate or report (as the case may be), of the facts
and opinions stated in such document shall in such case be conditions precedent
to the right of the Issuer to have such application granted or to the
sufficiency of such certificate or report. The foregoing shall not, however, be
construed to affect the Indenture Trustee’s right to rely upon the truth and
accuracy of any statement or opinion contained in any such document as provided
in Article VI.

Section 11.03. Acts of Noteholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by an agent duly appointed in
writing and satisfying any requisite percentages as to minimum number or Dollar
value of Outstanding principal amount represented by such Noteholders; and,
except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Indenture
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Indenture Trustee and
the Issuer, if made in the manner provided in this Section 11.03.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Indenture Trustee deems
sufficient.

(c) The ownership of Notes shall be proved by the Note Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of every Note issued upon the registration thereof, in
exchange therefor or in lieu thereof, in respect of anything done, omitted or
suffered to be done by the Indenture Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

 

71



--------------------------------------------------------------------------------

Section 11.04. Notices, Etc. to Indenture Trustee and Issuer.

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Noteholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

(a) the Indenture Trustee shall be sufficient for every purpose hereunder if
made, given, furnished or filed in writing to a Responsible Officer, by
facsimile transmission or by other means acceptable to the Indenture Trustee to
or with the Indenture Trustee at its Corporate Trust Office; or

(b) the Issuer shall be sufficient for every purpose hereunder if in writing and
mailed, first-class postage prepaid, to the Issuer addressed to it at
CompuCredit Credit Card Master Note Business Trust III, c/o Wilmington Trust
FSB, 3993 Howard Hughes Parkway, Suite 300 North, Las Vegas, Nevada 89109,
Attention: Corporate Trust Administration (facsimile no.: (702) 866-2244) or at
any other address previously furnished in writing to the Indenture Trustee by
the Issuer. A copy of each notice to the Issuer shall be sent in writing and
mailed, first-class postage prepaid, to the Administrator at CompuCredit
Corporation, 245 Perimeter Center Parkway, Suite 600, Atlanta, Georgia 30346,
Attention: General Counsel. The Issuer shall promptly transmit any notice
received by it from the Noteholders to the Indenture Trustee.

Section 11.05. Notices to Noteholders; Waiver.

Where this Indenture provides for notice to Noteholders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed by first-class mail postage prepaid or overnight
courier service to each Noteholder affected by such event, at its address as it
appears on the Note Register, not later than the latest date, and not earlier
than the earliest date, prescribed for the giving of such notice. In any case
where notice to Noteholders is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Noteholder
shall affect the sufficiency of such notice with respect to other Noteholders,
and any notice which is mailed in the manner herein provided shall conclusively
be presumed to have been duly given.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Indenture Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

In the event that, by reason of the suspension of regular mail service, it shall
be impractical to mail notice of any event to Noteholders when such notice is
required to be given pursuant to any provision of this Indenture, then any
manner of giving such notice as shall be satisfactory to the Indenture Trustee
shall be deemed to be a sufficient giving of such notice.

Where this Indenture provides for notice to any Rating Agency, failure to give
such notice shall not affect any other rights or obligations created hereunder
and shall not under any circumstances constitute a Default, an Event of Default,
an Early Redemption Event or a Reinvestment Event.

 

72



--------------------------------------------------------------------------------

Section 11.06. Alternate Payment and Notice Provisions.

Notwithstanding any provision of this Indenture or any of the Notes to the
contrary, the Issuer, with the consent of the Indenture Trustee, may enter into
any agreement with any Holder of a Note providing for a method of payment, or
notice by the Indenture Trustee or any Paying Agent to such Holder, that is
different from the methods provided for in this Indenture for such payments or
notices. The Issuer will furnish to the Indenture Trustee a copy of each such
agreement and the Indenture Trustee will cause payments to be made and notices
to be given in accordance with such agreements.

Section 11.07. Conflict with Trust Indenture Act.

If this Indenture is qualified under the TIA or if any provision hereof limits,
qualifies or conflicts with another provision hereof that is required to be
included in this Indenture by any of the provisions of the TIA, such required
provision shall control. The provisions of TIA §§310 through 317 that impose
duties on any person (including the provisions automatically deemed included
herein unless expressly excluded by this Indenture) are a part of and govern
this Indenture, whether or not physically contained herein.

Section 11.08. Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

Section 11.09. Successors and Assigns.

All covenants and agreements in this Indenture by the Issuer and the Servicer
shall bind their respective successors and assigns, whether so expressed or not.
All covenants and agreements of the Indenture Trustee in this Indenture shall
bind its successors, co-trustees and agents.

Section 11.10. Separability.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 11.11. Benefits of Indenture.

Nothing in this Indenture or in the Notes, express or implied, shall give to any
Person, other than the parties hereto and their successors hereunder, and the
Noteholders, the Owner Trustee and the Transferor any benefit or any legal or
equitable right, remedy or claim under this Indenture.

Section 11.12. Legal Holidays.

In any case where the date on which any payment is due shall not be a Business
Day, then (notwithstanding any other provision of the Notes or this Indenture)
payment need not be made on such date, but may be made on the next succeeding
Business Day with the same force

 

73



--------------------------------------------------------------------------------

and effect as if made on the date on which nominally due, and no additional
interest (other than as specified in this Indenture or any Indenture Supplement)
shall accrue for the period from and after any such nominal date.

Section 11.13. Governing Law.

THIS INDENTURE AND EACH NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE
TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 11.14. Counterparts.

This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

Section 11.15. Recording of Indenture.

If this Indenture is subject to recording in any appropriate public recording
offices, such recording is to be effected by the Issuer and at its expense
accompanied by an Opinion of Counsel (which shall be counsel reasonably
acceptable to the Indenture Trustee) to the effect that such recording is
necessary either for the protection of the Noteholders or any other Person
secured hereunder or for the enforcement of any right or remedy granted to the
Indenture Trustee under this Indenture.

Section 11.16. Trust Obligation.

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer, the Owner Trustee or the Indenture Trustee on the
Notes or under this Indenture or any certificate or other writing delivered in
connection herewith or therewith, against (i) the Indenture Trustee or the Owner
Trustee in its individual capacity, (ii) any owner of a beneficial interest in
the Issuer or (iii) any partner, owner, beneficiary, agent, officer, director,
employee or agent of the Indenture Trustee or the Owner Trustee in its
individual capacity, any holder of a beneficial interest in the Issuer, the
Owner Trustee or the Indenture Trustee or of any successor or assign of the
Indenture Trustee or the Owner Trustee in its individual capacity, except as any
such Person may have expressly agreed (it being understood that the Owner
Trustee has no such obligations in its individual capacity) and except that any
such partner, owner or beneficiary shall be fully liable, to the extent provided
by applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity. For
all purposes of this Indenture, in the performance of any duties or obligations
hereunder, the Owner Trustee (as such or in its individual capacity) shall be
subject to, and entitled to the benefits of, the terms and provisions of the
Trust Agreement.

Section 11.17. No Petition.

 

74



--------------------------------------------------------------------------------

The Indenture Trustee, the Owner Trustee (as such and its individual capacity),
the Servicer, each Noteholder, by accepting a Note, and each beneficial owner of
a Note, by accepting its interest therein, hereby covenant and agree that they
will not at any time institute against the Issuer or the Transferor, or join in
instituting against the Issuer or the Transferor, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law.

Section 11.18. Inspection.

The Issuer agrees that, on reasonable prior notice, it will permit any
representative of the Indenture Trustee, during the Issuer’s normal business
hours, to examine all the books of account, records, reports, and other papers
of the Issuer, to make copies and extracts therefrom, to cause such books to be
audited by Independent certified public accountants, and to discuss the Issuer’s
affairs, finances and accounts with the Issuer’s officers, employees, and
Independent certified public accountants, all at such reasonable times and as
often as may be reasonably requested. The Indenture Trustee shall, and shall
cause its representatives, to hold in confidence all such information except to
the extent disclosure may be required by law (and all reasonable applications
for confidential treatment are unavailing) and except to the extent that the
Indenture Trustee may reasonably determine that such disclosure is consistent
with its obligations hereunder or is required by the UCC.

Section 11.19. Limitation of Liability of Owner Trustee.

It is expressly understood and agreed by the parties hereto that (a) this
Indenture is executed and delivered by Wilmington Trust FSB, not individually or
personally but solely as owner trustee of the Issuer, in the exercise of the
powers and authority conferred and vested in it under the Trust Agreement,
(b) each of the representations, undertakings and agreements herein made on the
part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust FSB but is made and intended for
the purpose of binding only the Issuer and (c) under no circumstances shall
Wilmington Trust FSB be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Indenture or the other Transaction Documents to which the Issuer is a party.

Section 11.20. Execution of the Transfer and Servicing Agreement by the
Indenture Trustee.

The execution by the Indenture Trustee of the Transfer and Servicing Agreement
is hereby ratified and approved.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer, the Servicer and the Indenture Trustee have
caused this Indenture to be duly executed by their respective officers thereunto
duly authorized, all as of the date first above written.

 

COMPUCREDIT CREDIT CARD MASTER NOTE

BUSINESS TRUST III,

as Issuer

By:

 

WILMINGTON TRUST FSB,

not in its individual capacity, but solely

as Owner Trustee

By:

 

/s/ Mindy Riddle

 

Name: Mindy Riddle

 

Title:   Senior Financial Services Officer

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

By:  

/s/ Tamara Schultz-Fugh

 

Name: Tamara Schultz-Fugh

 

Title:   Vice President

COMPUCREDIT CORPORATION,

as Servicer

By:  

/s/ William R. McCamey

 

Name: William R. McCamey

 

Title:   Treasurer